


Exhibit 10.3

 

 

 

 

 

EMPLOYEE BENEFITS AGREEMENT

BY AND BETWEEN

AMERICAN EXPRESS COMPANY

AND

AMERIPRISE FINANCIAL, INC.

DATED AS OF

SEPTEMBER 30, 2005

 

 

 

--------------------------------------------------------------------------------


 

EMPLOYEE BENEFITS AGREEMENT

This EMPLOYEE BENEFITS AGREEMENT (the “Agreement”), dated as of September 30,
2005 is by and between American Express Company, a New York corporation (“AXP”),
and Ameriprise Financial, Inc., a Delaware corporation (“Ameriprise”, and
together with AXP, each a “Party” and collectively, the “Parties”).

WHEREAS, the Board of Directors of AXP has determined that it is in the best
interests of AXP to separate the Ameriprise Business and the AXP Business into
two independent public companies on the terms and subject to the conditions set
forth in the Separation and Distribution Agreement, in order to resolve systemic
issues related to the allocation of capital and management resources between the
Ameriprise Business and the AXP Business, and give Ameriprise greater
flexibility to manage, invest in, and expand the Ameriprise Business, while
ensuring that AXP can focus its time and resources on the development of the AXP
Business;

WHEREAS, in furtherance of the foregoing, AXP has announced its intention to
distribute all of the shares of common stock, par value $0.01 per share, of
Ameriprise (“Ameriprise Common Stock”) owned by AXP to the holders of AXP Common
Stock by means of the Distribution;

WHEREAS, in furtherance of the foregoing, AXP and Ameriprise have entered into a
Separation and Distribution Agreement, dated as of August 24, 2005 (the
“Separation and Distribution Agreement”), and other Ancillary Agreements that
will govern certain matters relating to the Separation and the relationship of
AXP, Ameriprise and their respective Affiliates prior to and following the
Distribution Date; and

WHEREAS, pursuant to the Separation and Distribution Agreement, AXP and
Ameriprise have agreed to enter into this Agreement for the purpose of
allocating Assets, Liabilities and responsibilities with respect to certain
employee compensation and benefit plans and programs between and among them.

NOW, THEREFORE, in consideration of the premises and of the respective
agreements and covenants contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties hereto, intending to be legally bound, agree as
follows:

ARTICLE I

DEFINITIONS

1.1           Definitions.   Capitalized terms used, but not defined herein
shall have the meanings assigned to such terms in the Separation and
Distribution Agreement and the following terms shall have the following
meanings:

“AEB” shall have the meaning ascribed thereto in Section 5.2(c)(i) of this
Agreement.

“AEFC RETIREE MEDICAL ELIGIBLE” shall have the meaning ascribed thereto in
Section 5.2(c)(ii) of this Agreement.

 

--------------------------------------------------------------------------------


 

“AGREEMENT” shall have the meaning ascribed thereto in the preamble to this
Agreement.

“AMERIPRISE” shall have the meaning ascribed thereto in the preamble to this
Agreement.

“AMERIPRISE 401(k)” shall have the meaning ascribed thereto in Section 4.1(a) of
this Agreement.

“AMERIPRISE ACTUARY” means an independent actuary selected by Ameriprise.

“AMERIPRISE BENEFIT PLAN” means any Benefit Plan sponsored, maintained or
contributed to by any member of the Ameriprise Group including, without
limitation, the Ameriprise Retirement Plan, the Ameriprise 401(k), the
Ameriprise Reimbursement Account Plan, the Ameriprise SRP, the Ameriprise
Severance Plans, the Ameriprise Retiree Medical Program, the Ameriprise Retained
Welfare Plans and the Ameriprise Welfare Plans.

“AMERIPRISE COMMON STOCK” shall have the meaning ascribed thereto in the
recitals to this Agreement.

“AMERIPRISE DEFERRED COMPENSATION PLANS” means, collectively, the Ameriprise
Financial Deferred Compensation Plan and the Ameriprise Financial Deferred
Equity Program for Independent Financial Advisors.

“AMERIPRISE EMPLOYEE” means any individual who, immediately following the
Distribution Date, will be employed by Ameriprise or any member of the
Ameriprise Group in a capacity considered by Ameriprise to be common law
employment, including active employees and employees on vacation and approved
leave of absence (including maternity, paternity, family, sick, short-term or
long-term disability leave, qualified military service under the Uniformed
Services Employment and Reemployment Rights Act of 1994, and leave under the
Family Medical Leave Act and other approved leaves and any person on serial
severance).

“AMERIPRISE LOI” shall have the meaning ascribed thereto in Section 7.4(b) of
this Agreement.

“AMERIPRISE OPTION” shall have the meaning ascribed thereto in Section 7.2(c) of
this Agreement.

“AMERIPRISE PARTICIPANT” means any individual who, immediately following the
Distribution Date, is an Ameriprise Employee, a Former Ameriprise Employee, or a
beneficiary, dependent or alternate payee of any of the foregoing.   For
purposes of the Ameriprise Welfare Plans only, “Ameriprise Participant” shall
also include individuals categorized by Ameriprise as “qualifying P2 55/10
advisors” or as “members of the field organization” who were on an approved
leave of absence as of March 22, 2000; provided, that the treatment of any such
individual as an Ameriprise Participant shall be limited to those Ameriprise
Welfare Plans that are analogous to the AXP Welfare Plans under which such
individual was covered as of the Distribution Date.

 

2

--------------------------------------------------------------------------------


 

“AMERIPRISE PG AWARDS” shall have the meaning ascribed thereto in Section 7.5(a)
of this Agreement.

“AMERIPRISE PLAN PARTICIPANTS” shall have the meaning ascribed thereto in
Section 3.1 of this Agreement.

“AMERIPRISE PRICE RATIO” means the quotient obtained by dividing the Ameriprise
Stock Value by the AXP Pre-Distribution Stock Value.

“AMERIPRISE REIMBURSEMENT ACCOUNT PLAN” shall have the meaning ascribed thereto
in Section 5.2(d) of this Agreement.

“AMERIPRISE RETIREE MEDICAL PROGRAM” shall have the meaning ascribed thereto in
Section 5.2(c)(ii) of this Agreement.

“AMERIPRISE RETAINED WELFARE PLANS” shall have the meaning ascribed thereto in
Section 5.1 of this Agreement.

“AMERIPRISE RETIREMENT PLAN” shall have the meaning ascribed thereto in Section
3.1 of this Agreement.

“AMERIPRISE SERVICE PLANS” means, collectively, the Ameriprise Retirement Plan,
the Ameriprise 401(k), and the Ameriprise Severance Plans.

“AMERIPRISE SEVERANCE PLANS” shall have the meaning ascribed thereto in Section
8.4(a) of this Agreement.

“AMERIPRISE SHARE RATIO” means the quotient obtained by dividing the AXP
Pre-Distribution Stock Value by the Ameriprise Stock Value.

“AMERIPRISE SRP” shall have the meaning ascribed thereto in Section 6.1(a) of
this Agreement.

“AMERIPRISE STOCK PLAN” shall have the meaning ascribed thereto in Section 2.5
of this Agreement.

“AMERIPRISE STOCK VALUE” means the official NYSE Only closing price of
Ameriprise trading “when issued” on September 30, 2005 as reported by the NYSE.

“AMERIPRISE UK ACTUARY” means an independent UK actuary selected by Ameriprise.

“AMERIPRISE UK PLAN PARTICIPANTS” shall have the meaning ascribed thereto in
Section 9.1(a) of this Agreement.

“AMERIPRISE UK RETIREMENT PLAN” shall have the meaning ascribed thereto in
Section 9.1(a) of this Agreement.

 

3

--------------------------------------------------------------------------------


 

“AMERIPRISE WELFARE PLANS” shall have the meaning ascribed thereto in Section
5.2(a) of this Agreement.

“AMP KEL CASH BENEFIT” shall have the meaning ascribed thereto in Section 5.5(b)
of this Agreement.

“AXP” shall have the meaning ascribed thereto in the preamble to this Agreement.

“AXP ACTUARY” means Towers, Perrin, Forster, and Crosby, Inc. (New York), or any
other independent actuary appointed by AXP.

“AXP BENEFIT PLAN” means any Benefit Plan sponsored, maintained or contributed
to by AXP or any of its Affiliates including, without limitation, the AXP
Retirement Plan, the AXP ISP, the AXP Reimbursement Account Plan, the AXP SRP,
the AXP Severance Plans, the AXP Retiree Medical Program, and the AXP Welfare
Plans.

“AXP COMMITTEE” means the Compensation and Benefits Committee of the Board of
Directors of AXP.

“AXP DC PARTICIPANTS” shall have the meaning ascribed thereto in Section 8.2(a)
of this Agreement.

“AXP DC PARTICIPANT ACCOUNTS” shall have the meaning ascribed thereto in Section
8.2(a) of this Agreement.

“AXP DEFERRED COMPENSATION PLANS” means, collectively, those deferred
compensation plans and arrangements set forth on Schedule A attached hereto.

“AXP EMPLOYEE” means any individual who, immediately following the Distribution
Date, will be employed by AXP or any member of the AXP Group in a capacity
considered by AXP to be common law employment, including active employees and
employees on vacation and approved leave of absence (including maternity,
paternity, family, sick, short-term or long-term disability leave, qualified
military service under the Uniformed Services Employment and Reemployment Rights
Act of 1994, and leave under the Family Medical Leave Act and other approved
leaves and any person on serial severance).

“AXP ISP” means the American Express Incentive Savings Plan.

“AXP KEL” shall have the meaning ascribed thereto in Section 5.5(a) of this
Agreement.

“AXP LOI” shall have the meaning ascribed thereto in Section 7.4(a) of this
Agreement.

“AXP OPTION” shall have the meaning ascribed thereto in Section 7.2(b) of this
Agreement.

“AXP PARTICIPANT” means any individual who, immediately following the
Distribution Date, is an AXP Employee, a Former AXP Employee or a beneficiary,
dependent or alternate payee of any of the foregoing.

 

4

--------------------------------------------------------------------------------


 

“AXP POST-DISTRIBUTION STOCK VALUE” means the official NYSE Only adjusted
closing price of AXP on September 30, 2005 as reported by the NYSE.

“AXP PRE-DISTRIBUTION STOCK VALUE” means the official NYSE Only closing price of
AXP on September 30, 2005 as reported by the NYSE.

“AXP PRICE RATIO” means the quotient obtained by dividing the AXP
Post-Distribution Stock Value by the AXP Pre-Distribution Stock Value.

“AXP REIMBURSEMENT ACCOUNT PLAN” shall have the meaning ascribed thereto in
Section 5.2(d) of this Agreement.

“AXP RESTRICTED STOCK” shall have the meaning ascribed thereto in Section 7.3(a)
of this Agreement.

“AXP RETAINED CLAIM” shall have the meaning ascribed thereto in Section 8.5(a)
of this Agreement.

“AXP RETIREE MEDICAL PROGRAM” shall have the meaning ascribed thereto in Section
5.2(c) of this Agreement.

“AXP RETIREMENT PLAN” means the American Express Retirement Plan.

“AXP SERVICE PLANS” means, collectively, the AXP Retirement Plan, the AXP ISP,
and the AXP Severance Plans.

“AXP SEVERANCE PLANS” means, collectively, the American Express Senior Executive
Severance Plan and the American Express Severance Pay Plan.

“AXP SHARE RATIO” means the quotient obtained by dividing the AXP
Pre-Distribution Stock Value by the AXP Post-Distribution Stock Value.

“AXP SRP” means the American Express Supplemental Retirement Plan.

“AXP STOCK PLANS” means, collectively, the American Express Company 1989
Long-Term Incentive Plan and the American Express Company 1998 Incentive
Compensation Plan and any other stock option or stock incentive compensation
plan or arrangement for employees, officers, or independent contractors of AXP,
as amended.

 “AXP UK ACTUARY” means Towers, Perrin, Forster, and Crosby, Inc. (United
Kingdom), or any other independent actuary appointed by AXP.

“AXP UK PLAN” means the American Express UK Pension Plan.

“AXP WELFARE PLANS” shall have the meaning ascribed thereto in Section 5.2(a) of
this Agreement.

“BENEFIT PLAN” shall mean, with respect to an entity, each plan, program,
arrangement, agreement or commitment that is an employment, consulting,
non-competition or

 

5

--------------------------------------------------------------------------------


 

deferred compensation agreement, or an executive compensation, incentive bonus
or other bonus, employee pension, profit-sharing, savings, retirement,
supplemental retirement, stock option, stock purchase, stock appreciation
rights, restricted stock, other equity-based compensation, severance pay, salary
continuation, life, health, hospitalization, sick leave, vacation pay,
disability or accident insurance plan, corporate-owned or key-man life insurance
or other employee benefit plan, program, arrangement, agreement or commitment,
including any “employee benefit plan” (as defined in Section 3(3) of ERISA),
sponsored or maintained by such entity (or to which such entity contributes or
is required to contribute).

“CHQ” shall have the meaning ascribed thereto in Section 5.2(c)(i) of this
Agreement.

“CHQ/AEB/TRS RETIREE MEDICAL ELIGIBLE” shall have the meaning ascribed thereto
in Section 5.2(c)(i) of this Agreement.

“COBRA” means the continuation coverage requirements for “group health plans”
under Title X of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, and as codified in Code Section 4980B and Sections 601 through 608 of
ERISA, and any similar state group health plan continuation Law, together with
all regulations and proposed regulations promulgated thereunder.

“CODE” means the United States Internal Revenue Code of 1986, as amended.

“CONTROL” means, as to any Person, the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise.  The term “Controlled” shall have a correlative meaning.

“DELAYED PRICE RATIO” means, with respect to a Delayed Transfer Employee, the
quotient obtained by dividing (i) the price at which Ameriprise Common Stock
first trades on the NYSE immediately after such Delayed Transfer Employee’s
Transfer Date, as determined by the AXP Committee, by (ii) the price at which
AXP Common Stock last trades on the NYSE immediately prior to such Delayed
Transfer Employee’s Transfer Date, as determined by the AXP Committee.

“DELAYED SHARE RATIO” means, with respect to a Delayed Transfer Employee, the
quotient obtained by dividing (i) the price at which AXP Common Stock last
trades on the NYSE immediately prior to such Delayed Transfer Employee’s
Transfer Date, as determined by the AXP Committee, by (ii) the price at which
Ameriprise Common Stock first trades on the NYSE immediately after such Delayed
Transfer Employee’s Transfer Date, as determined by the AXP Committee.

“DELAYED TRANSFER AMERIPRISE LOI” shall have the meaning ascribed thereto in
Section 7.4(d)(ii) of this Agreement.

“DELAYED TRANSFER AMERIPRISE OPTION” shall have the meaning ascribed thereto in
Section 7.2(e)(ii) of this Agreement.

 

6

--------------------------------------------------------------------------------


 

“DELAYED TRANSFER AMERIPRISE RESTRICTED STOCK” shall have the meaning ascribed
thereto in Section 7.3(d)(ii) of this Agreement.

“DELAYED TRANSFER AXP LOI” shall have the meaning ascribed thereto in Section
7.4(d)(i) of this Agreement.

“DELAYED TRANSFER AXP OPTION” shall have the meaning ascribed thereto in Section
7.2(e)(i) of this Agreement.

“DELAYED TRANSFER AXP RESTRICTED STOCK” shall have the meaning ascribed thereto
in Section 7.3(d)(i) of this Agreement.

“DELAYED TRANSFER CALCULATION DATE” shall have the meaning ascribed thereto in
Section 3.3(b)(i) of this Agreement.

“DELAYED TRANSFER EMPLOYEES” shall mean those AXP Employees (and the
beneficiaries, dependents or alternate payees of such Persons), as set forth on
Schedule B (which Schedule may be amended by mutual agreement of the Parties at
any time prior to the first anniversary of the Distribution Date), who are
considered by the Parties to be important to the Ameriprise Business and whose
transfer from AXP to the Ameriprise Group in connection with the Separation and
Distribution will be delayed, due to certain business constraints, until after
the Distribution Date but prior to the first anniversary of the Distribution
Date (or such later date as mutually agreed to by the Parties).

“DETRIMENTAL CONDUCT PROVISIONS” means (i) the Detrimental Conduct Provisions
Attachment to the American Express Company 1998 Incentive Compensation Plan
Master Agreement (as amended), effective as of February 26, 2001; (ii) the
Detrimental Conduct Provisions Attachment to the American Express Company 1989
Long-Term Incentive Plan Master Agreement (as amended), effective as of January
1, 1998; (iii) any Consent to the Application of Forfeiture and Detrimental
Conduct Provisions to Incentive Compensation Plan Awards to which an Ameriprise
Participant is a party; and (iv) any other similar detrimental conduct
provisions applicable to outstanding AXP long-term incentive awards issued under
the AXP Stock Plans, in each case as in effect from time to time.

“DOL” means the United States Department of Labor.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA AFFILIATE” means with respect to any Person, each business or entity
which is a member of a “controlled group of corporations,” under “common
control” or a member of an “affiliated service group” with such Person within
the meaning of Sections 414(b), (c) or (m) of the Code, or required to be
aggregated with such Person under Section 414(o) of the Code, or under “common
control” with such Person within the meaning of Section 4001(a)(14) of ERISA.

“ESTIMATED DELAYED TRANSFER AMOUNT” shall have the meaning ascribed thereto in
Section 3.3(b)(ii) of this Agreement.

 

7

--------------------------------------------------------------------------------


 

“ESTIMATED RETIREMENT PLAN TRANSFER AMOUNT” shall have the meaning ascribed
thereto in Section 3.2(b)(ii) of this Agreement.

“EXCLUDED INVESTMENTS” shall have the meaning ascribed thereto in Section
3.2(b)(iii) of this Agreement.

“FINAL DELAYED TRANSFER AMOUNT” shall have the meaning ascribed thereto in
Section 3.3(b)(ii) of this Agreement.

“FINAL DELAYED TRANSFER DATE” shall have the meaning ascribed thereto in Section
3.3(b)(iii) of this Agreement.

“FINAL RETIREMENT PLAN TRANSFER AMOUNT” shall have the meaning ascribed thereto
in Section 3.2(b)(iv) of this Agreement.

“FINAL TRANSFER DATE” shall have the meaning ascribed thereto in Section
3.2(b)(v) of this Agreement.

“FORMER AMERIPRISE EMPLOYEE” means, as of the Distribution Date, any former
employee of AXP or an Affiliate, including retired, deferred vested, non-vested
and other inactive terminated individuals, whose most recent active employment
with AXP or an Affiliate was with a member of the Ameriprise Group and such
active employment has ended on or before the Distribution Date.

“FORMER AXP EMPLOYEE” means, as of the Distribution Date, any former employee of
AXP or an Affiliate, including retired, deferred vested, non-vested and other
inactive terminated individuals, whose most recent active employment with AXP or
an Affiliate was with a member of the AXP Group.

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as amended.

“INITIAL CASH TRANSFER” shall have the meaning ascribed thereto in Section
3.2(b)(iii) of this Agreement.

“INITIAL TRANSFER AMOUNT” shall have the meaning ascribed thereto in Section
3.2(b)(iii) of this Agreement.

“INITIAL TRANSFER DATE” shall have the meaning ascribed thereto in Section
3.2(b)(iii) of this Agreement.

“IRS” means the United States Internal Revenue Service.

“MEASUREMENT DATE” shall have the meaning ascribed thereto in Section 7.2(b) of
this Agreement.

 

8

--------------------------------------------------------------------------------


 

“OUTSTANDING PG AWARDS” shall mean, collectively, the PG-XIV, PG-XV, and PG-XVI
awards granted pursuant to the 1998 American Express Company Incentive
Compensation Plan and any related agreement.

“PARTICIPATING COMPANY” means AXP or any Person (other than an individual)
participating in an AXP Benefit Plan.

“PARTIES” shall have the meaning ascribed thereto in the preamble to this
Agreement.

“PAYMENT DATE” means the fifth business day after the date on which the
conditions set forth in Section 9.1(c)(ii) of this Agreement have been fulfilled
and satisfied or such other date as the Parties may agree to in writing.

“PRE-DISTRIBUTION CLAIM PERIOD” shall have the meaning ascribed thereto in
Section 5.2(g)(ii) of this Agreement.

“PRE-DISTRIBUTION DATE CLAIMS” shall have the meaning ascribed thereto in
Section 5.2(g)(ii) of this Agreement.

“REMAINING AXP LOI” shall have the meaning ascribed thereto in Section 7.4(a) of
this Agreement.

“REMAINING AXP OPTION” shall have the meaning ascribed thereto in Section 7.2(b)
of this Agreement.

“REMAINING AXP RESTRICTED STOCK” shall have the meaning ascribed thereto in
Section 7.3(a) of this Agreement.

“REVISED RETIREMENT PLAN TRANSFER AMOUNT” shall have the meaning ascribed
thereto in Section 3.2(b)(iv) hereof.

“RUN-OUT COVERAGE OPTIONS” shall have the meaning ascribed thereto in Section
5.2(g)(ii) of this Agreement.

“SECURITIES ACT” means the Securities Act of 1933, as amended.

“SEPARATION AND DISTRIBUTION AGREEMENT” shall have the meaning ascribed thereto
in the recitals to this Agreement.

“SERIAL SEVERANCE EMPLOYEE” means any Former Ameriprise Employee who, as of the
Distribution Date or such later date as determined by Ameriprise in its sole
discretion, (i) has executed and delivered to AXP or Ameriprise, as appropriate,
a written severance agreement, and (ii) who is entitled to receive the payment
of severance benefits on a serial basis pursuant to such severance agreement.

“SERVICE CREDITING DATE” shall have the meaning ascribed thereto in Section
2.4(b)(i) of this Agreement.

 

9

--------------------------------------------------------------------------------


 

“TRANSFER AMOUNT” means the UK Transfer Amount, adjusted in accordance with the
provisions of the Actuary’s Letter.

“TRANSFER DATE” shall mean, with respect to a Delayed Transfer Employee, the
date that such Delayed Transfer Employee commences active employment with a
member of the Ameriprise Group.

“TRS” shall have the meaning ascribed thereto in Section 5.2(c)(i) of this
Agreement.

“TRUE-UP AMOUNT” shall have the meaning ascribed thereto in Section 3.2(b)(v) of
this Agreement.

“UK ACTUARY’S LETTER” means the letter from the AXP UK Actuary to the Ameriprise
UK Actuary, a copy of which is attached hereto as Exhibit A.

“UK TRANSFER AMOUNT” means the amount determined as such in accordance with the
provisions of the UK Actuary’s Letter.

“UNVESTED AXP OPTION” shall have the meaning ascribed thereto in Section 7.2(c)
of this Agreement.

“U.S.” means the United States of America.

                1.2           General Interpretive Principles.  (a) Words in the
singular shall include the plural and vice versa, and words of one gender shall
include the other gender, in each case, as the context requires; (b) the terms
“hereof,” “herein,” and “herewith” and words of similar import shall, unless
otherwise stated, be construed to refer to this Agreement and not to any
particular provision of this Agreement, and references to Article, Section,
paragraph, Exhibit, and Schedule are references to the Articles, Sections,
paragraphs, Exhibits, and Schedules to this Agreement unless otherwise
specified; (c) the word “including” and words of similar import when used in
this Agreement shall mean “including, without limitation,” unless otherwise
specified; and (d) any reference to any federal, state, local or non-U.S.
statute or Law shall be deemed to also refer to all rules and regulations
promulgated thereunder, unless the context otherwise requires.

ARTICLE II

GENERAL PRINCIPLES

2.1           ASSUMPTION AND RETENTION OF LIABILITIES; RELATED ASSETS.

(a)           As of the Effective Time, except as otherwise expressly provided
for in this Agreement, AXP shall, or shall cause one or more members of the AXP
Group to, assume or retain and AXP hereby agrees to pay, perform, fulfill and
discharge, in due course in full (i) all Liabilities under all AXP Benefit
Plans, (ii) all Liabilities with respect to the employment, service, termination
of employment or termination of service of all AXP Employees, Former AXP
Employees, their dependents and beneficiaries, and other service providers
(including any individual who is, or was, an independent contractor, temporary
employee, temporary service worker, consultant, freelancer, agency employee,
leased employee, on-call worker, incidental

 

10

--------------------------------------------------------------------------------


 

worker, or nonpayroll worker of any member of the AXP Group or in any other
employment, non-employment, or retainer arrangement, or relationship with any
member of the AXP Group), in each case to the extent arising in connection with
or as a result of employment with or the performance of services for any member
of the AXP Group, and (iii) any other Liabilities or obligations expressly
assigned to AXP or any of its Affiliates under this Agreement.  For purposes of
clarification, the Liabilities assumed or retained by the AXP Group as provided
for in this Section 2.1(a) are intended to be AXP Liabilities as such term is
defined in the Separation and Distribution Agreement.

(b)           As of the Effective Time, except as otherwise expressly provided
for in this Agreement, Ameriprise shall, or shall cause one or more members of
the Ameriprise Group to, assume or retain, as applicable, and Ameriprise hereby
agrees to pay, perform, fulfill and discharge, in due course in full (i) all
Liabilities under all Ameriprise Benefit Plans, (ii) all Liabilities with
respect to the employment, service, termination of employment or termination of
service of all Ameriprise Employees, Former Ameriprise Employees, their
dependents and beneficiaries and other service providers (including any
individual who is, or was, an independent contractor, temporary employee,
temporary service worker, consultant, freelancer, agency employee, leased
employee, on-call worker, incidental worker, or nonpayroll worker of any member
of the Ameriprise Group or in any other employment, non-employment, or retainer
arrangement, or relationship with any member of the Ameriprise Group), and (iii)
any other Liabilities or obligations expressly assigned to Ameriprise or any of
its Affiliates under this Agreement.  For purposes of clarification, the
Liabilities assumed or retained by the Ameriprise Group as provided for in this
Section 2.1(b) are intended to be Ameriprise Liabilities as such term is defined
in the Separation and Distribution Agreement.

(c)           From time to time after the Distribution, Ameriprise shall
promptly reimburse AXP, upon AXP’s reasonable request and the presentation by
AXP of such substantiating documentation as Ameriprise shall reasonably request,
for the cost of any obligations or Liabilities satisfied by AXP or its
Affiliates that are, or that have been made pursuant to this Agreement, the
responsibility of Ameriprise or any of its Affiliates.

(d)           From time to time after the Distribution, AXP shall promptly
reimburse Ameriprise, upon Ameriprise’s reasonable request and the presentation
by Ameriprise of such substantiating documentation as AXP shall reasonably
request, for the cost of any obligations or Liabilities satisfied by Ameriprise
that are, or that have been made pursuant to this Agreement, the responsibility
of AXP or its Affiliates.

2.2           AMERIPRISE PARTICIPATION IN AXP BENEFIT PLANS.  Except as
otherwise expressly provided for in this Agreement or as otherwise expressly
agreed to in writing between the Parties, (i) effective as of the Effective
Time, Ameriprise and each member of the Ameriprise Group shall cease to be a
Participating Company in any AXP Benefit Plan, and (ii) each (A) Ameriprise
Participant and any other service providers (including any individual who is, or
was, an independent contractor, temporary employee, temporary service worker,
consultant, freelancer, agency employee, leased employee, on-call worker,
incidental worker, or nonpayroll worker of any member of the AXP Group or the
Ameriprise Group or in any other employment, non-employment, or retainer
arrangement, or relationship with any member of the AXP Group or the Ameriprise
Group), effective as of the Effective Time, and (B) Delayed

 

11

--------------------------------------------------------------------------------


 

Transfer Employee, effective as of such Delayed Transfer Employee’s Transfer
Date, shall cease to participate in, be covered by, accrue benefits under, be
eligible to contribute to or have any rights under any AXP Benefit Plan, and AXP
and Ameriprise shall take all necessary action to effectuate each such
cessation.

2.3           COMPARABLE COMPENSATION AND BENEFITS.  Except as otherwise agreed
to by AXP, (i) with respect to an Ameriprise Employee, for the one-year period
commencing on the Distribution Date and ending on the one-year anniversary of
such date and (ii) with respect to a Delayed Transfer Employee whose Transfer
Date occurs prior to the one-year anniversary of the Distribution Date, for the
period commencing on such Delayed Transfer Employee’s Transfer Date and ending
on the one-year anniversary of the Distribution Date, Ameriprise (acting
directly or through its Affiliates) intends to provide such Ameriprise Employees
and Delayed Transfer Employees with compensation opportunities (including,
without limitation, salary, wages, commissions and bonus opportunities) and
employee benefits that are substantially comparable, in the aggregate, to the
compensation opportunities and employee benefits to which such Ameriprise
Employees and Delayed Transfer Employees were entitled to immediately prior to
the Distribution Date.

2.4           SERVICE RECOGNITION.

(a)           Pre-Distribution Service Credit.  Ameriprise shall give each
Ameriprise Participant and Delayed Transfer Employee full credit for purposes of
eligibility, vesting, determination of level of benefits, and, to the extent
applicable, benefit accruals under any Ameriprise Benefit Plan for such
Ameriprise Participant’s or Delayed Transfer Employee’s service with any member
of the AXP Group prior to the Distribution Date or applicable Transfer Date to
the same extent such service was recognized by the applicable AXP Benefit Plans
immediately prior to the Distribution Date or applicable Transfer Date;
provided, however, that such service shall not be recognized to the extent that
such recognition would result in the duplication of benefits.

 (b)          Post-Distribution Reciprocal Service Crediting.   Each of AXP and
Ameriprise (acting directly or through their respective Affiliates) shall cause
each of the AXP Service Plans and the Ameriprise Service Plans, respectively, to
provide the following service crediting rules effective as of the Distribution
Date:

                                (i)            If an AXP Employee who
participates in any of the AXP Service Plans becomes employed by a member of the
Ameriprise Group prior to the first anniversary of the Distribution Date (or
such later date as mutually agreed to by the Parties) (the “Service Crediting
Date”) and such AXP Employee is continuously employed by the AXP Group from the
Distribution Date through the date such AXP Employee commences active employment
with a member of the Ameriprise Group, then such AXP Employee’s service with the
AXP Group following the Distribution Date shall be recognized for purposes of
eligibility, vesting and level of benefits under the appropriate Ameriprise
Service Plans, in each case to the same extent as such AXP Employee’s service
with the AXP Group was recognized under the corresponding AXP Service Plans.

 

12

--------------------------------------------------------------------------------


 

                                (ii)           If an AXP Employee who
participates in any of the AXP Service Plans becomes employed by a member of the
Ameriprise Group either (A) on or after the Service Crediting Date or (B)
without having been continuously employed by the AXP Group from the Distribution
Date through the date such AXP Employee commences active employment with a
member of the Ameriprise Group, then, except to the extent required by
applicable Law, such individual’s service with the AXP Group following the
Distribution Date will not be recognized for any purpose under any Ameriprise
Service Plan.

                                (iii)          If an Ameriprise Employee who
participates in any of the Ameriprise Service Plans becomes employed by a member
of the AXP Group prior to the Service Crediting Date and such Ameriprise
Employee is continuously employed by the Ameriprise Group from the Distribution
Date through the date such Ameriprise Employee commences active employment with
a member of the AXP Group, then such Ameriprise Employee’s service with the
Ameriprise Group following the Distribution Date shall be recognized for
purposes of eligibility, vesting and level of benefits under the appropriate AXP
Service Plans, in each case to the same extent as such Ameriprise Employee’s
service with the Ameriprise Group was recognized under the corresponding
Ameriprise Service Plans.

(iv)          If an Ameriprise Employee who participates in any of the
Ameriprise Service Plans becomes employed by a member of the AXP Group either
(A) on or after the Service Crediting Date or (B) without having been
continuously employed by the Ameriprise Group from the Distribution Date through
the date such Ameriprise Employee commences active employment with a member of
the AXP Group, then the corresponding AXP Service Plans will only take into
consideration such individual’s service with the AXP Group and the Ameriprise
Group, in each case, prior to the Distribution Date and, thus, except to the
extent required by applicable Law, such Ameriprise Employee’s service with the
Ameriprise Group following the Distribution Date will not be recognized for any
purpose under any AXP Service Plan.

(v)           Notwithstanding anything in this Agreement to the contrary, for
the one (1) year period commencing on the Distribution Date, the AXP Service
Plans and the Ameriprise Service Plans shall provide that no break in service
occurs with respect to any AXP Employee or Ameriprise Employee who is hired or
rehired by any member of the Ameriprise Group or the AXP Group after the
termination of such AXP Employee’s or Ameriprise Employee’s employment with
either the AXP Group or the Ameriprise Group within such one (1) year period.

2.5           APPROVAL BY AXP AS SOLE STOCKHOLDER.  Effective as of the
Distribution Date, Ameriprise shall have adopted the Ameriprise Financial 2005
Incentive Compensation Plan (the “Ameriprise Stock Plan”) which shall permit the
issuance of long-term incentive awards that have material terms and conditions
substantially similar to those long-term incentive awards issued under the
relevant AXP Stock Plans that are to be substituted with Ameriprise long-term
incentive awards in connection with the Distribution.  The Ameriprise Stock Plan
shall be approved prior to the Distribution by AXP as Ameriprise’s sole
shareholder.

 

ARTICLE III

U.S. QUALIFIED DEFINED BENEFIT PLAN

 

13

--------------------------------------------------------------------------------


 

3.1           ESTABLISHMENT OF AMERIPRISE PLAN.  Effective as of the
Distribution Date, Ameriprise shall, or shall have caused one or more members of
the Ameriprise Group to, establish a defined benefit pension plan and related
trust to provide retirement benefits to Ameriprise Participants who immediately
prior to the Distribution Date were participants in, or entitled to present or
future benefits (whether or not vested) under, the AXP Retirement Plan (such
defined benefit pension plan, the “Ameriprise Retirement Plan” and such
Ameriprise Participants, the “Ameriprise Plan Participants”).  Ameriprise shall
be responsible for taking all necessary, reasonable, and appropriate action to
establish, maintain and administer the Ameriprise Retirement Plan so that it is
qualified under Section 401(a) of the Code and that the related trust thereunder
is exempt under Section 501(a) of the Code.  Notwithstanding the above, until
October 18, 2005, all benefits payable to Ameriprise Plan Participants
(including benefits that have accrued under the Ameriprise Retirement Plan
following the Distribution Date) shall be paid from the AXP Retirement Plan. 
Ameriprise (acting directly or through its Affiliates) shall be responsible for
any and all Liabilities (including Liability for funding) and other obligations
with respect to the Ameriprise Retirement Plan.

3.2           AMERIPRISE PARTICIPANTS

(a)           Assumption of AXP Retirement Plan Liabilities.  Effective as of
the Initial Transfer Date, Ameriprise (acting directly or through its
Affiliates) hereby agrees to cause the Ameriprise Retirement Plan to assume, and
to fully perform, pay and discharge, all accrued benefits under the AXP
Retirement Plan relating to all Ameriprise Plan Participants as of the
Distribution Date (inclusive of benefits paid by the AXP Retirement Plan to
Ameriprise Plan Participants following the Distribution Date, but prior to the
Initial Transfer Date in accordance with Section 3.1 above, but excluding
benefits attributable to lost participants).

(b)           Transfer of AXP Retirement Plan Assets.

                (i)            The Parties intend that the portion of the AXP
Retirement Plan covering Ameriprise Plan Participants (excluding forfeitures
attributable to lost participants) shall be transferred to the Ameriprise
Retirement Plan in accordance with Section 414(l) of the Code, Treasury
Regulation Section 1.414(l)-1, and Section 208 of ERISA.  No later than thirty
(30) days prior to the Distribution Date, AXP and Ameriprise (acting directly or
through their respective Affiliates) shall, to the extent necessary, file an IRS
Form 5310-A regarding the transfer of Assets and Liabilities from the AXP
Retirement Plan to the Ameriprise Retirement Plan.

                (ii)           As soon as reasonably practicable following the
Distribution Date, AXP shall cause the AXP Actuary to determine the estimated
value, as of the Distribution Date, of the Assets to be transferred to the
Ameriprise Retirement Plan in accordance with the assumptions and valuation
methodology set forth on Schedule C attached hereto (the “Estimated Retirement
Plan Transfer Amount”).

                (iii)          On or before October 18, 2005, AXP shall transfer
to the Ameriprise Retirement Plan an amount in cash at least sufficient to fund
benefit payments reasonably projected to be required under the Ameriprise
Retirement Plan prior to the Initial Transfer Date (the “Initial Cash
Transfer”).  Within thirty (30) days (or such later time as mutually agreed to
by

 

14

--------------------------------------------------------------------------------


 

the Parties) following the determination of the Estimated Retirement Plan
Transfer Amount, AXP and Ameriprise (each acting directly or through their
respective Affiliates) shall cooperate in good faith to cause an initial
transfer of Assets (the date of such transfer, the “Initial Transfer Date”) from
the AXP Retirement Plan to the Ameriprise Retirement Plan in an amount equal to
ninety percent (90%) of the Estimated Retirement Plan Transfer Amount minus the
Initial Cash Transfer, adjusted to reflect earnings or losses during the period
from the Distribution Date to the Initial Transfer Date (such amount, the
“Initial Transfer Amount”).  Such earnings or losses shall be determined based
on the actual rate of return of the AXP Retirement Plan without regard to those
investments set forth on Schedule D attached hereto (the “Excluded Investments”)
for the period commencing on the Distribution Date and ending on the last
calendar day of the month ending immediately prior to the Initial Transfer
Date.  Earnings or losses for the period from such last day of the month to the
Initial Transfer Date shall be based on a blended index (thirty-seven percent
(37%) S&P 500 Index, twenty percent (20%) Russell 2000 Index, twenty-two percent
(22%) MSCI EAFE Index, and twenty-one percent (21%) Lehman Aggregate Bond Index)
determined as of the date that is as close as administratively practicable to
the Initial Transfer Date, but in no event more than five (5) business days
prior to the Initial Transfer Date.  AXP shall satisfy its obligation pursuant
to this Section 3.2(b)(iii) by transferring Assets, in kind, equal to the
Initial Transfer Amount consisting of a pro rata percentage (rounded up or down
to the nearest whole lot or distributable unit) of all investments, excluding
the Excluded Investments, under the AXP Retirement Plan.

(iv)         Within ninety (90) days following the Initial Transfer Date, AXP
shall cause the AXP Actuary to provide Ameriprise with a revised calculation of
the value, as of the Distribution Date, of the Assets to be transferred to the
Ameriprise Retirement Plan determined in accordance with the assumptions and
valuation methodology set forth on Schedule C attached hereto (the “Revised
Retirement Plan Transfer Amount”).  Ameriprise may submit, at its sole cost and
expense, the Revised Retirement Plan Transfer Amount to the Ameriprise Actuary
for verification; provided, that, such verification process and any calculation
performed by the Ameriprise Actuary in connection therewith shall be performed
solely on the basis of the assumptions and valuation methodology set forth on
Schedule C attached hereto.  Furthermore, the AXP Actuary and Ameriprise Actuary
shall cooperate in good faith to ensure that any such verification process is
performed in a timely manner.  In the event the Ameriprise Actuary determines
that the value, as of the Distribution Date, of the Assets to be transferred to
the Ameriprise Retirement Plan differs from the Revised Retirement Plan Transfer
Amount, the Ameriprise Actuary and AXP Actuary shall use good faith efforts to
reconcile any such difference.  If the Ameriprise Actuary and the AXP Actuary
fail to reconcile such difference and (A) the Ameriprise Actuary’s calculation
is within two percent (2%) of the Revised Retirement Plan Transfer Amount, the
average of the Revised Retirement Plan Transfer Amount and the Ameriprise
Actuary’s calculation shall be used; or (B) the difference between the
Ameriprise Actuary’s calculation and the Revised Retirement Plan Transfer Amount
exceeds two percent (2%), the Ameriprise Actuary and the AXP Actuary shall
jointly designate a third, independent actuary whose calculation of the value,
as of the Distribution Date, of the Assets to be transferred to the Ameriprise
Retirement Plan shall be final and binding; provided, that, such calculation
must be performed in accordance with the assumptions and valuation methodology
set forth on Schedule C attached hereto; and, provided, further, that such value
shall be between the value determined by the Ameriprise Actuary and the Revised
Retirement Plan Transfer Amount or equal to either such value.  AXP and
Ameriprise shall each pay one-half of the costs incurred in

 

15

--------------------------------------------------------------------------------


 

connection with the retention of such independent actuary.  The final, verified
value, as of the Distribution Date, of the Assets to be transferred to the
Ameriprise Retirement Plan as determined in accordance with this Section
3.2(b)(iv) shall be referred to herein as the “Final Retirement Plan Transfer
Amount.”

(v)           Within forty-five (45) days of the determination of the Final
Retirement Plan Transfer Amount, AXP shall cause the AXP Retirement Plan to
transfer to the Ameriprise Retirement Plan (the date of such transfer, the
“Final Transfer Date”) an amount, in cash, equal to (A) the Final Retirement
Plan Transfer Amount minus (B) the sum of (1) the Initial Transfer Amount, (2)
the Initial Cash Transfer, and (3) the aggregate amount of payments made from
the AXP Retirement Plan to Ameriprise Plan Participants in order to satisfy any
benefit obligation with respect to such Ameriprise Plan Participants during the
period commencing on the Distribution Date and ending on the date of the Initial
Cash Transfer (such amount the “True-Up Amount”); provided, that, the True-Up
Amount shall be adjusted to reflect earnings or losses as described below; and
provided, further, that in the event the sum of clauses (1), (2) and (3) above
is greater than the Final Retirement Plan Transfer Amount, AXP shall not be
required to cause any such additional transfer and instead Ameriprise shall be
required to cause a transfer of cash from the Ameriprise Retirement Plan to the
AXP Retirement Plan in amount equal to the amount by which the sum of clauses
(1), (2) and (3) above exceeds the Final Retirement Plan Transfer Amount.  The
parties hereto acknowledge that the AXP Retirement Plan’s transfer of the
True-Up Amount to the Ameriprise Retirement Plan shall be in full settlement and
satisfaction of the obligations of AXP and AXP Retirement Plan to transfer
Assets to the Ameriprise Retirement Plan pursuant to this Section 3.2(b).

The True-Up Amount shall be paid from the AXP Retirement Plan to the Ameriprise
Retirement Plan, in cash, and adjusted to reflect earnings or losses during the
period from the Distribution Date to the Final Transfer Date.  Such earnings or
losses shall be determined based on the actual rate of return of the AXP
Retirement Plan without regard to the Excluded Investments for the period
commencing on the Distribution Date and ending on the last calendar day of the
month ending immediately prior to the Final Transfer Date.  Earnings or losses
for the period from such last day of the month to the Final Transfer Date shall
be based on a blended index (thirty-seven percent (37%) S&P 500 Index, twenty
percent (20%) Russell 2000 Index, twenty-two percent (22%) MSCI EAFE Index, and
twenty-one percent (21%) Lehman Aggregate Bond Index) determined as of the date
that is as close as administratively practicable to the Final Transfer Date, but
in no event more than five (5) business days prior to the Final Transfer Date. 
In the event that Ameriprise is obligated to cause the Ameriprise Retirement
Plan to reimburse the AXP Retirement Plan pursuant to this Section 3.2(b)(v),
such reimbursement shall be performed in accordance with the same principles set
forth herein with respect to the payment of the True-Up Amount.

                (c)           Continuation of Elections.  As of the Distribution
Date, Ameriprise (acting directly or through its Affiliates) shall cause the
Ameriprise Retirement Plan to recognize and maintain all existing elections,
including, but not limited to, beneficiary designations, payment form elections
and rights of alternate payees under qualified domestic relations orders with
respect to Ameriprise Plan Participants under the AXP Retirement Plan.

 

16

--------------------------------------------------------------------------------


 

(d)           Terminated Non-Vested Employees.  Notwithstanding anything herein
to the contrary, the Ameriprise Retirement Plan shall fully restore the
hypothetical account of any individual who becomes employed by any member of the
Ameriprise Group following the Distribution Date and whose employment with the
AXP Group terminated on or before the Distribution Date with no vested benefit
under the AXP Retirement Plan; provided, that, pursuant to AXP’s existing
practices and policies, such individual would have been entitled to restoration
of such individual’s hypothetical account under the AXP Retirement Plan had such
individual been re-employed by a member of the AXP Group rather than by a member
of the Ameriprise Group.

(e)           Lost Participants.  AXP hereby acknowledges and agrees that it
shall cause the AXP Retirement Plan to retain responsibility for all Liabilities
and fully perform, pay and discharge all obligations, when such obligations
become due, relating to benefits attributable to any lost participant in the AXP
Retirement Plan as of the Distribution Date.

3.3           DELAYED TRANSFER EMPLOYEES.

(a)           Assumption of AXP Retirement Plan Liabilities.  With respect to
each Delayed Transfer Employee, effective as of such Delayed Transfer Employee’s
Transfer Date, Ameriprise (acting directly or through its Affiliates) shall
cause the Ameriprise Retirement Plan to assume, and to fully perform, pay and
discharge, all benefits accrued under the AXP Retirement Plan relating to such
Delayed Transfer Employee through such Delayed Transfer Employee’s Transfer
Date.

(b)           Transfer of AXP Retirement Plan Assets.

(i)  The parties intend that the portion of the AXP Retirement Plan covering
Delayed Transfer Employees shall be transferred to the Ameriprise Retirement
Plan in accordance with Section 414(l) of the Code, Treasury Regulation Section
1.414(l)-1, and Section 208 of ERISA.  No later than thirty (30) days prior to
the first anniversary of the Distribution Date (or such other date as mutually
agreed to by the parties) (the “Delayed Transfer Calculation Date”), AXP and
Ameriprise (acting directly or through their respective Affiliates) shall, to
the extent necessary, file an IRS Form 5310-A regarding the transfer of Assets
and Liabilities from the AXP Retirement Plan to the Ameriprise Retirement Plan
with respect to the Delayed Transfer Employees.

                (ii)           No later than ninety (90) days following the
Delayed Transfer Calculation Date, the AXP Actuary shall determine the value of
the Assets to be transferred to the Ameriprise Retirement Plan with respect to
the Delayed Transfer Employees in accordance with the assumptions and valuation
methodology set forth on Schedule C attached hereto with respect to the Delayed
Transfer Employees (the “Estimated Delayed Transfer Amount”).  Ameriprise may
submit, at its sole cost and expense, the Estimated Delayed Transfer Amount to
the Ameriprise Actuary for verification; provided, that, such verification
process and any calculation performed by the Ameriprise Actuary in connection
therewith shall be performed solely on the basis of the assumptions and
valuation methodology set forth on Schedule C attached hereto.  Furthermore, the
AXP Actuary and Ameriprise Actuary shall cooperate in good faith to ensure that
any such verification process is performed in a timely manner.  In the event the
Ameriprise

 

17

--------------------------------------------------------------------------------


 

Actuary determines that the value of the Assets to be transferred to the
Ameriprise Retirement Plan differs from the Estimated Delayed Transfer Amount,
the Ameriprise Actuary and AXP Actuary shall use good faith efforts to reconcile
any such difference.  If the Ameriprise Actuary and the AXP Actuary fail to
reconcile such difference and (A) the Ameriprise Actuary’s calculation is within
two percent (2%) of the Estimated Delayed Transfer Amount, the average of the
Estimated Delayed Transfer Amount and the Ameriprise Actuary’s calculation shall
be used; or (B) the difference between the Ameriprise Actuary’s calculation and
the Estimated Delayed Transfer Amount exceeds two percent (2%), the Ameriprise
Actuary and the AXP Actuary shall jointly designate a third, independent actuary
whose calculation of the value of the Assets to be transferred to the Ameriprise
Retirement Plan shall be final and binding; provided, that, such calculation
must be performed in accordance with the assumptions and valuation methodology
set forth on Schedule C attached hereto; and, provided, further, that such value
shall be between the value determined by the Ameriprise Actuary and the
Estimated Delayed Transfer Amount or equal to either such value.  AXP and
Ameriprise shall each pay one-half of the costs incurred in connection with the
retention of such independent actuary.  The final, verified value of the Assets
to be transferred to the Ameriprise Retirement Plan as determined in accordance
with this Section 3.3(b)(ii) shall be referred to herein as the “Final Delayed
Transfer Amount.”

(iii)          Within thirty (30) days following the determination of the Final
Delayed Transfer Amount, AXP shall cause the AXP Retirement Plan to transfer to
the Ameriprise Retirement Plan (the date of such transfer, the “Final Delayed
Transfer Date”) an amount, in cash, equal to the Final Delayed Transfer Amount,
adjusted to reflect earnings or losses during the period from the Delayed
Transfer Calculation Date through the Final Delayed Transfer Date.  Such
earnings or losses shall be determined based on the actual rate of return of the
AXP Retirement Plan without regard to the Excluded Investments for the period
commencing on the Delayed Transfer Calculation Date and ending on the last
calendar day of the month ending immediately prior to the Final Delayed Transfer
Date.  Earnings or losses for the period from such last day of the month to the
Final Delayed Transfer Date shall be based on a blended index (thirty-seven
percent (37%) S&P 500 Index, twenty percent (20%) Russell 2000 Index, twenty-two
percent (22%) MSCI EAFE Index, and twenty-one percent (21%) Lehman Aggregate
Bond Index) determined as of the date that is as close as administratively
practicable to the Final Delayed Transfer Date, but in no event more than five
(5) business days prior to the Final Delayed Transfer Date.

                (d)           Continuation of Elections.  As of each Delayed
Transfer Employee’s Transfer Date, Ameriprise (acting directly or through its
Affiliates) shall cause the Ameriprise Retirement Plan to recognize and maintain
all existing elections including, but not limited to, beneficiary designations,
payment form elections and rights of alternate payees under qualified domestic
relations orders with respect to such Delayed Transfer Employee under the AXP
Retirement Plan.

3.4           AMERICAN EXPRESS FUNDED PENSION PLAN.  Notwithstanding anything
herein to the contrary, all Liabilities and other obligations accrued prior to
May 1, 1985 under the American Express Funded Pension Plan shall at all times
remain Liabilities and obligations of AXP regardless of whether such Liabilities
or obligations relate to any Ameriprise Participant or Delayed Transfer
Employee.

 

18

--------------------------------------------------------------------------------


 

ARTICLE IV

U.S. QUALIFIED DEFINED CONTRIBUTION PLAN

4.1           THE AMERICAN EXPRESS INCENTIVE SAVINGS PLAN

(a)           Establishment of the Ameriprise 401(k).  Effective as of the
Distribution Date, Ameriprise shall, or shall have caused one of its Affiliates
to, establish a defined contribution plan and trust for the benefit of
Ameriprise Participants (the “Ameriprise 401(k)”).  Ameriprise shall be
responsible for taking all necessary, reasonable and appropriate action to
establish, maintain and administer the Ameriprise 401(k) so that it is qualified
under Section 401(a) of the Code and that the related trust thereunder is exempt
under Section 501(a) of the Code.  Ameriprise (acting directly or through its
Affiliates) shall be responsible for any and all Liabilities (including
Liability for funding) and other obligations with respect to the Ameriprise
401(k).

(b)           Transfer of AXP ISP Assets.

(i)           Ameriprise Participants.  As soon as reasonably practicable (but
not later than thirty (30) days) following the Distribution Date, AXP shall
cause the accounts (including any outstanding loan balances and forfeitures, but
excluding forfeitures attributable to lost participants) in the AXP ISP
attributable to Ameriprise Participants and all of the Assets in the AXP ISP
related thereto to be transferred in-kind to the Ameriprise 401(k), and
Ameriprise shall cause the Ameriprise 401(k) to accept such transfer of accounts
and underlying Assets and, effective as of the date of such transfer, to assume
and to fully perform, pay and discharge, all obligations of the AXP ISP relating
to the accounts of Ameriprise Participants (to the extent the Assets related to
those accounts are actually transferred from the AXP ISP to the Ameriprise
401(k)) as of the Distribution Date.  The transfer of Assets shall be conducted
in accordance with Section 414(l) of the Code, Treasury Regulation Section
1.414(1)-1, and Section 208 of ERISA.

(ii)          Delayed Transfer Employees.  As soon as reasonably practicable
(but not later than thirty (30) days) following a Delayed Transfer Employee’s
Transfer Date, AXP shall cause the accounts (including any outstanding loan
balances) in the AXP ISP attributable to such Delayed Transfer Employee and all
of the Assets in the AXP ISP related thereto to be transferred in-kind to the
Ameriprise 401(k), and Ameriprise shall cause the Ameriprise 401(k) to accept
such transfer of accounts and underlying Assets and, effective as of the date of
such transfer, to assume and to fully perform, pay and discharge, all
obligations of the AXP ISP relating to the accounts of such Delayed Transfer
Employee (to the extent the Assets related to such accounts are actually
transferred from the AXP ISP to the Ameriprise 401(k)) as of such Transfer
Date.  The transfer of Assets shall be conducted in accordance with Section
414(l) of the Code, Treasury Regulation Section 1.414(l)-1, and Section 208 of
ERISA.

  (c)         Continuation of Elections.  As of (i) the Distribution Date with
respect to Ameriprise Participants, and (ii) a Delayed Transfer Employee’s
Transfer Date with respect to the Delayed Transfer Employees, Ameriprise (acting
directly or through its Affiliates) shall cause the Ameriprise 401(k) to
recognize and maintain all elections, including, but not limited to, deferral,
investment and payment form elections, beneficiary designations, and the rights
of

 

19

--------------------------------------------------------------------------------


 

alternate payees under qualified domestic relations orders with respect to
Ameriprise Participants or Delayed Transfer Employees, as applicable, under the
AXP ISP; provided, that, investment elections relating to the American Express
Company Stock Fund under the AXP ISP shall be deemed to apply to the Ameriprise
Financial Stock Fund under the Ameriprise 401(k).

(d)           Employer Securities.  AXP and Ameriprise each agrees to ensure
that the shares of both Ameriprise Common Stock and AXP Common Stock held in
both the AXP ISP and the Ameriprise 401(k) are maintained in compliance with all
requirements of applicable Law.

(e)           Form 5310-A.  No later than thirty (30) days prior to (i) the
Distribution Date or, (ii) with respect to each Delayed Transfer Employee, the
date on which Assets and Liabilities associated with such Delayed Transfer
Employee under the AXP ISP transfer to the Ameriprise 401(k) in accordance with
Section 4.1(b)(ii) above, AXP and Ameriprise (each acting directly or through
their respective Affiliates) shall, to the extent necessary, file IRS Form
5310-A regarding the transfer of Assets and Liabilities from the AXP ISP to the
Ameriprise 401(k) as discussed in this Article IV.

(f)            Terminated Non-Vested Employees.  Notwithstanding anything herein
to the contrary, the Ameriprise 401(k) shall fully restore the unvested portion
of the account of any individual who becomes employed by any member of the
Ameriprise Group following the Distribution Date and whose employment with the
AXP Group (inclusive of Ameriprise) terminated on or before the Distribution
Date with a portion of such individual’s benefits under the AXP ISP not being
vested; provided, that, pursuant to AXP’s existing practices and policies, such
individual would have been entitled to the restoration of the unvested portion
of such individual’s AXP ISP account had such individual been rehired by a
member of the AXP Group rather than a member of the Ameriprise Group.

(g)           Lost Participants.  AXP hereby acknowledges and agrees that it
shall cause the AXP ISP to retain responsibility for all Liabilities and fully
perform, pay and discharge all obligations, when such obligations become due,
relating to benefits attributable to any lost participant in the AXP ISP as of
the Distribution Date.

4.2           CONTRIBUTIONS AS OF THE DISTRIBUTION DATE.  All contributions
payable to the AXP ISP with respect to employee deferrals, matching
contributions and AXP stock contributions for Ameriprise Participants through
the Distribution Date and for Delayed Transfer Employees through the date on
which such Delayed Transfer Employees cease providing services to a member of
the AXP Group, determined in accordance with the terms and provisions of the AXP
ISP, ERISA and the Code, shall be paid by AXP to the AXP ISP prior to the date
of the Asset transfer described in Sections 4.1(b)(i) and (ii) above.

ARTICLE V

U.S. HEALTH AND WELFARE PLANS

5.1           HEALTH AND WELFARE PLANS MAINTAINED BY THE AMERIPRISE GROUP PRIOR
TO THE DISTRIBUTION DATE.  Following the Distribution Date, Ameriprise (acting
directly or through its Affiliates) shall retain, and AXP shall have no
obligation whatsoever with regard to, all obligations and Liabilities under, or
with respect to, the

 

20

--------------------------------------------------------------------------------


 

health and welfare plans maintained by Ameriprise or any of its Affiliates that
are listed on Schedule E attached hereto (the “Ameriprise Retained Welfare
Plans”).

5.2           HEALTH AND WELFARE PLANS MAINTAINED BY AXP PRIOR TO THE
DISTRIBUTION DATE.

                (a)           Establishment of the Ameriprise Welfare Plans. 
AXP or one or more of its Affiliates maintain each of the health and welfare
plans set forth on Schedule F attached hereto (the “AXP Welfare Plans”) for the
benefit of eligible AXP Participants and Ameriprise Participants.  Effective as
of the Distribution Date, Ameriprise shall, or shall cause an Ameriprise
Affiliate to, adopt, for the benefit of eligible Ameriprise Participants, health
and welfare plans, the terms of which are substantially comparable, in the
aggregate, to the terms of the AXP Welfare Plans as in effect immediately prior
to the Distribution Date (collectively, the “Ameriprise Welfare Plans”).

                (b)           Terms of Participation in Ameriprise Welfare
Plans.  Ameriprise (acting directly or through its Affiliates) shall cause all
Ameriprise Welfare Plans to (i) waive all limitations as to preexisting
conditions, exclusions, and service conditions with respect to participation and
coverage requirements applicable to Ameriprise Participants and Delayed Transfer
Employees, other than limitations that were in effect with respect to (A)
Ameriprise Participants as of the Distribution Date and (B) each Delayed
Transfer Employee as of such Delayed Transfer Employee’s Transfer Date, in each
case under the AXP Welfare Plans, (ii) honor any deductible, out-of-pocket
maximum, and co-payment incurred by Ameriprise Participants and Delayed Transfer
Employees under the AXP Welfare Plans in which they participated immediately
prior to the Distribution Date or such Transfer Date, as the case may be, in
satisfying any applicable deductible or out-of-pocket requirements under any
Ameriprise Welfare Plans during the same plan year in which such deductible,
out-of-pocket maximums and co-payments were made, (iii) waive any waiting period
limitation or evidence of insurability requirement that would otherwise be
applicable to an Ameriprise Participant following the Distribution Date or
Delayed Transfer Employee following such Delayed Transfer Employee’s Transfer
Date, to the extent such Ameriprise Participant or Delayed Transfer Employee, as
applicable, had satisfied any similar limitation under the analogous AXP Welfare
Plan, and (iv) other than with respect to the Ameriprise Welfare Plan that is
comparable to the American Express Vision Care Plan, provide each Ameriprise
Participant and Delayed Transfer Employee with new annual and lifetime maximums.

                (c)           Retiree Medical Eligibility.

(i)           AXP Retiree Medical Program.  Notwithstanding anything herein to
the contrary, for so long as it maintains the AXP Retiree Medical Program
described in Schedule G attached hereto, as may be amended from time to time,
(the “AXP Retiree Medical Program”), AXP shall cause the AXP Retiree Medical
Program to contain provisions regarding eligibility and service crediting that
ensure that Ameriprise Participants and Delayed Transfer Employees who, as of
the Distribution Date or Transfer Date, as applicable, were eligible to
immediately commence benefits under the AXP Retiree Medical Program under the
cost of coverage provisions applicable to retirees of American Express Corporate
Headquarters (“CHQ”), American Express Bank Ltd (“AEB”), or American Express
Travel Related Services Company,

 

21

--------------------------------------------------------------------------------


 

Inc, (“TRS”) (the “CHQ/AEB/TRS Retiree Medical Eligible”) remain eligible for
benefits under the AXP Retiree Medical Program after the Distribution Date or
the relevant Transfer Date, as applicable.  In addition, AXP shall cause the AXP
Retiree Medical Program to contain provisions regarding eligibility and service
crediting that ensure that Ameriprise Participants who, during the period
commencing on February 1, 2005, and ending immediately prior to the Distribution
Date, transferred employment from an AXP Affiliate at which they were
CHQ/AEB/TRS Retiree Medical Eligible to an AXP Affiliate at which they were no
longer CHQ/AEB/TRS Retiree Medical Eligible, remain eligible for benefits under
the AXP Retiree Medical Program after the Distribution Date.

(ii)          Ameriprise Retiree Medical Program.  Notwithstanding anything
herein to the contrary, for so long as it maintains the retiree medical program
established pursuant to Section 5.2(a) above (the “Ameriprise Retiree Medical
Program”), as may be amended from time to time, Ameriprise shall cause the
Ameriprise Retiree Medical Program to contain provisions regarding eligibility
and service crediting that ensure that: (A) AXP Participants who, as of the
Distribution Date, were eligible to immediately commence benefits under the AXP
Retiree Medical Program under the cost of coverage provisions applicable to
retirees of American Express Financial Corporation (the “AEFC Retiree Medical
Eligible”); and Ameriprise Employees who become members of the AXP Group prior
to the first anniversary of the Distribution Date (or such later date as
mutually agreed to by the Parties) who, as of such transfer date were eligible
to immediately commence benefits under the Ameriprise Retiree Medical Program
are eligible for benefits under the Ameriprise Retiree Medical Program as of the
Distribution Date or later transfer date, as applicable.  In addition,
Ameriprise shall cause the Ameriprise Retiree Medical Program to contain
provisions regarding eligibility and service crediting that ensure that AXP
Participants who, during the period commencing on February 1, 2005, and ending
immediately prior to the Distribution Date, transferred employment from an AXP
Affiliate at which they were AEFC Retiree Medical Eligible to an AXP Affiliate
at which they were not AEFC Retiree Medical Eligible, are eligible for benefits
under the Ameriprise Retiree Medical Program as of the Distribution Date.

                (d)           Reimbursement Account Plan.  Effective as of the
Distribution Date, Ameriprise (acting directly or through its Affiliates) shall
have established a health and dependent care reimbursement account plan (the
“Ameriprise Reimbursement Account Plan”) with features that are comparable to
those contained in the health and dependent care reimbursement account plan
maintained by AXP for the benefit of Ameriprise Participants immediately prior
to the Distribution Date (the “AXP Reimbursement Account Plan”).  With respect
to Ameriprise Participants, effective as of the Effective Time, Ameriprise
(acting directly or through its Affiliates) shall assume responsibility for
administering all reimbursement claims of Ameriprise Participants with respect
to calendar year 2005, whether arising before, on, or after the Distribution
Date, under the Ameriprise Reimbursement Account Plan.  With respect to each
Delayed Transfer Employee, effective as of each such Delayed Transfer Employee’s
Transfer Date, Ameriprise (acting directly or through its Affiliates) shall
assume responsibility for administering all reimbursement claims of such Delayed
Transfer Employee with respect to the calendar year in which such Delayed
Transfer Employee’s Transfer Date occurs, whether arising before, on, or after
such Transfer Date, under the Ameriprise Reimbursement Account Plan.  With
respect to Ameriprise Participants, as soon as practicable but no more than 45
days following the Distribution Date, AXP shall cause to be transferred to
Ameriprise an amount in

 

22

--------------------------------------------------------------------------------


 

cash equal to (i) the sum of all contributions to the AXP Reimbursement Account
Plan made with respect to calendar year 2005 by or on behalf of any Ameriprise
Participant prior to the Distribution Date, reduced by (ii) the sum of all
claims incurred in calendar year 2005 and paid by the AXP Reimbursement Account
Plan with respect to such Ameriprise Participants prior to the Distribution
Date.  With respect to each Delayed Transfer Employee, as soon as practicable
but no more than forty five (45) days following the Delayed Transfer Calculation
Date, AXP shall cause to be transferred to Ameriprise an amount in cash equal to
(i) the sum of all contributions to the AXP Reimbursement Account Plan made by
or on behalf of such Delayed Transfer Employee prior to his or her Transfer Date
with respect to the calendar year in which his or her Transfer Date occurs,
reduced by (ii) the sum of all claims incurred by such Delayed Transfer Employee
during the calendar year in which such Delayed Transfer Employee’s Transfer Date
occurs and paid by the AXP Reimbursement Account Plan prior to such Transfer
Date.

                (e)           Continuation of Elections.  With respect to
Ameriprise Participants, as of the Distribution Date, Ameriprise (acting
directly or through its Affiliates) shall cause the Ameriprise Welfare Plans to
recognize and maintain all elections and designations (including, without
limitation, all coverage and contribution elections and beneficiary
designations) made by Ameriprise Participants under, or with respect to, the AXP
Welfare Plans and apply such elections and designations under the Ameriprise
Welfare Plans for the remainder of the period or periods for which such
elections or designations are by their original terms applicable, to the extent
such election or designation is available under the corresponding Ameriprise
Welfare Plan.  With respect to each Delayed Transfer Employee, as of such
Delayed Transfer Employee’s Transfer Date, Ameriprise (acting directly or
through its Affiliates) shall cause the Ameriprise Welfare Plans to recognize
and maintain all elections and designations (including, without limitation, all
coverage and contribution elections and beneficiary designations) made by such
Delayed Transfer Employee under, or with respect to, the AXP Welfare Plans and
apply such elections and designations under the Ameriprise Welfare Plans for the
remainder of the period or periods for which such elections or designations are
by their original terms applicable, to the extent such election or designation
is available under the corresponding Ameriprise Welfare Plan.

                (f)            COBRA and HIPAA.  Effective as of the Effective
Time, Ameriprise (acting directly or through its Affiliates) shall assume, or
shall have caused the Ameriprise Welfare Plans to assume, responsibility for
compliance with the health care continuation coverage requirements of COBRA with
respect to Ameriprise Participants who, as of the day prior to the Distribution
Date, were covered under an AXP Welfare Plan pursuant to COBRA.  Effective as of
a Delayed Transfer Employee’s Transfer Date, Ameriprise (acting directly or
through its Affiliates) shall assume, or shall have caused the Ameriprise
Welfare Plans to assume, responsibility for compliance with the health care
continuation coverage requirements of COBRA with respect to such Delayed
Transfer Employee to the extent such Delayed Transfer Employee was, as of the
day prior to such Delayed Transfer Employee’s Transfer Date, covered under an
AXP Welfare Plan pursuant to COBRA.  AXP (acting directly or through its
Affiliates) shall be responsible for administering compliance with the
certificate of creditable coverage requirements of HIPAA applicable to the AXP
Welfare Plans with respect to Ameriprise Participants and Delayed Transfer
Employees.  The Parties hereto agree that neither the Distribution nor a Delayed
Employee’s transfer of employment on such Delayed Transfer

 

23

--------------------------------------------------------------------------------


 

Employee’s Transfer Date shall constitute a COBRA qualifying event for any
purposes of COBRA.

                (g)           Liabilities.

(i)            Insured Benefits.  With respect to employee welfare and fringe
benefits that are provided through the purchase of insurance, AXP shall cause
the AXP Welfare Plans to fully perform, pay and discharge all claims of (A)
Ameriprise Participants that are incurred prior to the Distribution Date and (B)
each Delayed Transfer Employee that are incurred prior to such Delayed Transfer
Employee’s Transfer Date and Ameriprise shall cause the Ameriprise Welfare Plans
to fully perform, pay and discharge all claims of (A) Ameriprise Participants
that are incurred on or after the Distribution Date and (B) each Delayed
Transfer Employee that are incurred on or after such Delayed Transfer Employee’s
Transfer Date.

(ii)           Self-Insured Benefits.          With respect to employee welfare
and fringe benefits that are provided on a self-insured basis, except as
otherwise provided herein, Ameriprise (acting directly or through its
Affiliates) shall fully perform, pay and discharge, under the Ameriprise Welfare
Plans, all claims of (A) Ameriprise Participants from and after the Distribution
Date that are incurred on or after the Distribution Date and (B) each Delayed
Transfer Employee from and after such Delayed Transfer Employee’s Transfer Date
that are incurred on or after such Delayed Transfer Employee’s Transfer Date. 
Except as provided otherwise herein, from and after the Distribution Date (or,
in the case of a Delayed Transfer Employee, such Delayed Transfer Employee’s
Transfer Date), Ameriprise shall reimburse AXP for all self-insured vision
benefit claims paid by the AXP Welfare Plans or AXP which were (A) claims of
Ameriprise Participants incurred but not paid prior to the Distribution Date or
(B) claims of any Delayed Transfer Employees incurred but not paid prior to such
Delayed Transfer Employee’s Transfer Date.  AXP shall submit a monthly written
invoice to Ameriprise detailing Ameriprise’s Liability for such claims. 
Ameriprise shall have the right, at its own expense, to audit, or to cause an
inspection body selected by Ameriprise and composed of members with appropriate
professional qualifications to audit, such invoices in a commercially reasonable
manner during normal AXP business hours.  Notwithstanding the above, from and
after the Distribution Date, Ameriprise (acting directly or through its
Affiliates) shall reimburse AXP for its proportionate share of the Liability, as
calculated below, with respect to self-insured medical and dental benefits under
the AXP Welfare Plans that were incurred prior to the Distribution Date, but
submitted to, or paid by, the AXP Welfare Plans or AXP during the twenty-four
month period beginning on the Distribution Date (the “Pre-Distribution Claim
Period”, and such claims, the “Pre-Distribution Date Claims”).  Claims submitted
to the AXP Welfare Plans or AXP after the expiration of the Pre-Distribution
Claim Period shall be the sole liability of the AXP Welfare Plans and AXP. 
Ameriprise’s proportionate share of the Pre-Distribution Date Claims shall be
determined separately on a monthly basis for each of the self-insured medical
plan coverage options set forth on Schedule H attached hereto (the “Run-Out
Coverage Options”), beginning with the month following the Distribution Date, by
multiplying the Pre-Distribution Date Claims paid under such Run-Out Coverage
Option during the month by the applicable percentage set forth on Schedule H
attached hereto with respect to such Run-Out Coverage Option.  AXP shall submit
a monthly written invoice to Ameriprise detailing Ameriprise’s portion of the
Pre-Distribution Date Claims.  Ameriprise shall have the right, at its own
expense, to audit, or to cause an inspection body selected by Ameriprise and
composed of members with appropriate

 

24

--------------------------------------------------------------------------------


 

professional qualifications to audit, such invoices in a commercially reasonable
manner during normal AXP business hours.

(iii)         Retiree Medical.  From and after the Distribution Date, Ameriprise
(acting directly or through its Affiliates) shall fully perform, pay and
discharge all claims of Ameriprise Participants under the Ameriprise Retiree
Medical Program that are incurred on or after the Distribution Date and all
claims of Delayed Transfer Employees under the Ameriprise Retiree Medical
Program that are incurred on or after such Delayed Transfer Employee’s Transfer
Date.  From and after the Distribution Date (or in the case of a Delayed
Transfer Employee, such Delayed Transfer Employee’s Transfer Date), Ameriprise
shall reimburse AXP for all claims paid by the AXP Retiree Medical Plan or AXP
which were (A) claims of Ameriprise Participants incurred but not paid prior to
the Distribution Date or (B) claims of any Delayed Transfer Employee incurred
but not paid prior to such Delayed Transfer Employee’s Transfer Date.  AXP shall
submit a monthly written invoice to Ameriprise detailing Ameriprise’s Liability
for such claims.  Ameriprise shall have the right, at its own expense, to audit,
or to cause an inspection body selected by Ameriprise and composed of members
with appropriate professional qualifications to audit, such invoices in a
commercially reasonable manner during normal AXP business hours.

(iv)         Incurred Claim Definition.  For purposes of this Section 5.2(g), a
claim or Liability is deemed to be incurred (A) with respect to medical, dental,
vision and/or prescription drug benefits, upon the rendering of health services
giving rise to such claim or Liability; (B) with respect to life insurance,
accidental death and dismemberment and business travel accident insurance, upon
the occurrence of the event giving rise to such claim or Liability; (C) with
respect to disability benefits, upon the date of an individual’s disability, as
determined by the disability benefit insurance carrier or claim administrator,
giving rise to such claim or Liability; and (D) with respect to a period of
continuous hospitalization, upon the date of admission to the hospital.

(v)          Treatment of Other Liabilities, Recoveries and Adjustments.  For
purposes of applying the claim Liability provisions of clauses (ii) and (iii)
above:  (A) recoveries made by the AXP Welfare Plans or AXP prior to the
expiration of the Pre-Distribution Claim Period with respect to claims incurred
prior to the Distribution Date or relevant Transfer Date, as applicable,
including, but not limited to, subrogation/reimbursement recoveries, claim
adjustment recoveries and demutualization proceeds, shall be taken into account
as positive claim adjustments; and (B) other non-routine claim Liabilities paid
by the AXP Welfare Plans or AXP with respect to claims incurred prior to the
Distribution Date or relevant Transfer Date, as applicable, including, but not
limited to, Medicare Secondary Payer Liability, shall be taken into account as
claim Liabilities.

(vi)         Claim Experience.  Notwithstanding the foregoing, Ameriprise
(acting directly or through its Affiliates) shall take any action necessary to
ensure that any claims experience under the AXP Welfare Plans attributable to
Ameriprise Participants and Delayed Transfer Employees shall be allocated to the
Ameriprise Welfare Plans.

5.3           DISPOSITION OF VEBA ASSETS.  Following the Distribution Date, AXP
and Ameriprise hereby agree to cooperate in good faith to ensure that AXP and
the AXP Affiliates

 

25

--------------------------------------------------------------------------------


 

shall retain all Voluntary Employee Beneficiary Association Assets and any
related trusts, and in no event will any such Assets or such related trusts
transfer to Ameriprise or one of its Affiliates.

                5.4           TIME-OFF BENEFITS.  Ameriprise shall credit each
Ameriprise Participant and Delayed Transfer Employee with the amount of accrued
but unused vacation time, sick time and other time-off benefits as such
Ameriprise Participant or Delayed Transfer Employee had with the AXP Group as of
the Distribution Date, or with respect to Delayed Transfer Employees, the
relevant Transfer Date.  Notwithstanding the above, Ameriprise shall not be
required to credit any Ameriprise Participant or Delayed Transfer Employee with
any accrual to the extent that a benefit attributable to such accrual is
provided by the AXP Group.

                5.5           KEY EXECUTIVE LIFE INSURANCE.

                (a)           AXP Split Dollar Arrangement.  AXP shall retain
the American Express Company Key Executive Life Insurance Plan As Amended and
Restated Effective January 1, 1992 and as subsequently amended (the “AXP KEL”). 
Ameriprise shall not assume any portion of the AXP KEL or the split-dollar
insurance policies held by AXP thereunder.  Pursuant to the terms of the AXP
KEL, Ameriprise Participants shall be treated thereunder as having terminated
employment other than by reason of retirement.  The Parties shall agree as to
the amount, if any, that AXP shall reimburse Ameriprise out of the proceeds AXP
receives as a result of Ameriprise Participants purchasing the split-dollar
insurance policies held on their lives or as a result of AXP’s disposal of such
split-dollar insurance policies.

                (b)           Ameriprise Arrangement.  Ameriprise shall
establish a key executive life insurance program that provides eligible
Ameriprise Participants with term life insurance coverage in an amount equal to
four times annual base salary, subject to a maximum of $1,500,000.  Such term
life insurance coverage shall terminate upon an Ameriprise Participant’s
termination from active employment with the Ameriprise Group, subject to any
conversion rights then available under the group policy.  In addition to such
term life insurance coverage, for eligible Ameriprise Participants who were
participants in the AXP KEL prior to April 1, 2003, Ameriprise shall provide a
non-qualified deferred compensation benefit (the “AMP KEL Cash Benefit”), either
through the Ameriprise Financial Deferred Compensation Plan for Key Employees or
through another non-qualified arrangement determined by Ameriprise, in an amount
equal to the cash value that would have been payable to the Ameriprise
Participant under the AXP KEL assuming that: (i) in the case of an Ameriprise
Participant who was a participant in the AXP KEL prior to August 1, 2002, (A)
the Ameriprise Participant had continued to participate in the AXP KEL through
the date of his termination of employment with the Ameriprise Group and (B)
premium payments on the split-dollar insurance policy held on the Ameriprise
Participant’s life under the AXP KEL had continued to be made after August 2002
and through the date of such Ameriprise Participant’s termination of employment
with the Ameriprise Group; or (ii) in the case of an Ameriprise Participant who
became a participant in the AXP KEL after August 2002, (A) a split-dollar
insurance policy had been purchased on the life of the Ameriprise Participant
under the AXP KEL, (B) the Ameriprise Participant had continued to participate
in the AXP KEL through the date of his termination of employment with the
Ameriprise Group, and (C) premium payments on such hypothetical policy had been
made through the date of his termination of employment with the Ameriprise
Group.  The amount and terms of payment of the AMP KEL Cash Benefit shall be
determined by Ameriprise in its sole

 

26

--------------------------------------------------------------------------------


 

discretion and may be reduced by Ameriprise to reflect any compensation paid by
Ameriprise to reimburse an Ameriprise Participant who elects to purchase from
AXP the split-dollar insurance policy held on his life under the AXP KEL.

ARTICLE VI

SUPPLEMENTAL RETIREMENT PLAN

6.1           AMERICAN EXPRESS SUPPLEMENTAL RETIREMENT PLAN

                (a)           Establishment of Ameriprise SRP.  Effective as of
the Distribution Date, Ameriprise shall, or shall cause one of its Affiliates
to, establish a non-qualified deferred compensation plan to benefit Ameriprise
Participants who have accrued, or were eligible to accrue, benefits under the
AXP SRP (the “Ameriprise SRP”) immediately prior to the Distribution Date. 
Effective as of the Effective Time, Ameriprise hereby agrees to cause the
Ameriprise SRP to assume responsibility for all Liabilities and fully perform,
pay and discharge all obligations, when such obligations become due, of the AXP
SRP with respect to all Ameriprise Participants therein.  With respect to each
Delayed Transfer Employee who participated in the AXP SRP, effective as of such
Delayed Transfer Employee’s Transfer Date, Ameriprise shall cause the Ameriprise
SRP to assume, and to fully perform, pay and discharge, all Liabilities and
obligations of the AXP SRP with respect to such Delayed Transfer Employee. 
Ameriprise (acting directly or through its Affiliates) shall be responsible for
any and all Liabilities (including Liability for funding) and other obligations
with respect to the Ameriprise SRP.

                (b)           Continuation of Elections.  As of the Distribution
Date, Ameriprise (acting directly or through an Affiliate) shall cause the
Ameriprise SRP to recognize and maintain all elections (including deferral,
distribution and investment elections) and beneficiary designations with respect
to Ameriprise Participants under the AXP SRP.  With respect to each Delayed
Transfer Employee who participated in the AXP SRP, effective as of such Delayed
Transfer Employee’s Transfer Date, Ameriprise (acting directly or through an
Affiliate) shall cause the Ameriprise SRP to recognize and maintain all
elections (including deferral, distribution and investment elections) and
beneficiary designations with respect to such Delayed Transfer Employee.

ARTICLE VII

LONG-TERM INCENTIVE AWARDS

                7.1           LONG-TERM INCENTIVE AWARDS.  This Article VII sets
forth obligations and agreements between the Parties with respect to the
treatment of outstanding long-term incentive awards held by Ameriprise
Participants under the AXP Stock Plans.

7.2           TREATMENT OF OUTSTANDING AXP OPTIONS HELD BY AMERIPRISE EMPLOYEES.

(a)           Participating Company.  Notwithstanding anything in this Agreement
to the contrary (including, without limitation, Section 2.2 hereof), neither
Ameriprise nor any member

 

27

--------------------------------------------------------------------------------


 

of the Ameriprise Group that is a “participating company” (as such term is used
in the AXP Stock Plans) in the AXP Stock Plans immediately prior to the
Distribution Date shall cease to be a “participating company” in the AXP Stock
Plans as a result of the Distribution with respect to outstanding awards held by
Ameriprise Participants thereunder.  Furthermore, Ameriprise and any such member
of the Ameriprise Group that is a “participating company” in the AXP Stock Plans
immediately prior to the Distribution Date will continue to be a “participating
company” in the AXP Stock Plans until such time as no AXP Option, share of AXP
Restricted Stock or AXP LOI (including, without limitation, a Remaining AXP
Option, Delayed Transfer AXP Option, share of Remaining AXP Restricted Stock,
share of Delayed Transfer AXP Restricted Stock, Remaining AXP LOI and Delayed
Transfer AXP LOI) held by an Ameriprise Participant remains outstanding or until
such earlier time as may be mutually agreed to by the AXP Committee and the
board of directors or other governing body of Ameriprise or such member of the
Ameriprise Group.

(b)           Vested AXP Options.  Each option to purchase shares of AXP Common
Stock (each, an “AXP Option”) outstanding under the AXP Stock Plans and held by
an Ameriprise Participant as of the Distribution Date that is or would have
become vested or exercisable, in accordance with its terms, by December 31, 2005
(the “Measurement Date”) (i) had such Ameriprise Participant remained employed
by AXP or its Affiliates until the Measurement Date or (ii) in accordance with
the applicable retirement practices and policies of AXP had the Ameriprise
Participant holding such AXP Option retired immediately prior to the Measurement
Date, in each case assuming the Distribution had not occurred, shall remain an
option on AXP Common Stock issued under the AXP Stock Plans (each such option, a
“Remaining AXP Option”).   Each Remaining AXP Option shall be subject to the
same terms and conditions after the Distribution as the terms and conditions
applicable to the corresponding AXP Option immediately prior to the
Distribution, it being understood that by reason of Ameriprise and members of
the Ameriprise Group each continuing to be a “participating company” in the AXP
Stock Plans, the employment of an Ameriprise Participant who holds Remaining AXP
Options shall not be considered terminated for purposes of the AXP Stock Plans
as a result of the Distribution and such employment shall only be considered to
terminate for purposes of the AXP Stock Plans when the employment of such
Ameriprise Participant with the Ameriprise Group terminates.  The exercise price
and number of shares subject to each Remaining AXP Option shall be adjusted in
accordance with Section 424 of the Code.  As a result, (i) the number of shares
of AXP Common Stock subject to such Remaining AXP Option shall be equal to the
product of (x) the number of shares of AXP Common Stock subject to the
corresponding AXP Option immediately prior to the Distribution Date and (y) the
AXP Share Ratio, with fractional shares rounded down to the nearest whole share
and (ii) the per-share exercise price of such Remaining AXP Option shall be
equal to the product of (x) the per-share exercise price of the corresponding
AXP Option immediately prior to the Distribution Date and (y) the AXP Price
Ratio, rounded up to the nearest whole cent.

(c)           Unvested AXP Options.  Each AXP Option outstanding under the AXP
Stock Plans and held by an Ameriprise Participant as of the Distribution Date
that would not be vested or treated as vested as of the Measurement Date, as
determined in accordance with Section 7.2(b) above (each such AXP Option, an
“Unvested AXP Option”), shall be substituted with an option to purchase shares
of Ameriprise Common Stock (each such option, an “Ameriprise Option”) issued
under the Ameriprise Stock Plan and subject to terms and conditions after the
Distribution

 

28

--------------------------------------------------------------------------------


 

that are substantially similar to the terms and conditions applicable to the
corresponding Unvested AXP Option immediately prior to the Distribution.  The
exercise price and number of shares subject to such Ameriprise Option shall be
determined in accordance with Section 424 of the Code.  As a result, (i) the
number of shares of Ameriprise Common Stock subject to each such Ameriprise
Option shall be equal to the product of (x) the number of shares of AXP Common
Stock subject to the corresponding Unvested AXP Option immediately prior to the
Distribution Date and (y) the Ameriprise Share Ratio, with fractional shares
rounded to the nearest whole share and (ii) the per-share exercise price of each
such Ameriprise Option shall be equal to the product of (x) the per-share
exercise price of the corresponding Unvested AXP Option immediately prior to the
Distribution Date and (y) the Ameriprise Price Ratio, rounded up to the nearest
whole cent.

(d)           Serial Severance Employees.  Notwithstanding anything in this
Section 7.2 to the contrary, all outstanding AXP Options held by Serial
Severance Employees under the AXP Stock Plans as of the Distribution Date,
regardless of whether or not vested as of the Distribution Date, shall be
treated as Remaining AXP Options in accordance with Section 7.2(b) above.

(e)           Delayed Transfer Employees.

(i)           Each AXP Option outstanding under the AXP Stock Plans and held by
a Delayed Transfer Employee as of such Delayed Transfer Employee’s Transfer Date
that (A) vested on or prior to the Measurement Date or, in the event such
Delayed Transfer Employee’s Transfer Date occurs prior to the Measurement Date,
would have become vested or exercisable, in accordance with its terms, by the
Measurement Date had such Delayed Transfer Employee remained employed by AXP or
its Affiliates until the Measurement Date or (B) that would have vested in
accordance with the applicable retirement practices and policies of AXP had the
Delayed Transfer Employee retired immediately prior to the Measurement Date,
shall remain an option on AXP Common Stock issued under the AXP Stock Plans
(each such option, a “Delayed Transfer AXP Option”).  Each Delayed Transfer AXP
Option held by a Delayed Transfer Employee shall be subject to the same terms
and conditions after such Delayed Transfer Employee’s Transfer Date as the terms
and conditions applicable to the corresponding AXP Option immediately prior to
such Delayed Transfer Employee’s Transfer Date, it being understood that by
reason of Ameriprise and members of the Ameriprise Group each continuing to be a
“participating company” in the AXP Stock Plans, the employment of a Delayed
Transfer Employee who holds Delayed Transfer AXP Options shall not be considered
terminated for purposes of the AXP Stock Plans as a result of such Delayed
Transfer Employee’s transfer to the AMP Group in connection with the
Distribution and such employment shall only be considered to terminate for
purposes of the AXP Stock Plans when the employment of such Delayed Transfer
Employee with the Ameriprise Group terminates.

(ii)          Each AXP Option outstanding under the AXP Stock Plans and held by
a Delayed Transfer Employee as of such Delayed Transfer Employee’s Transfer Date
that was not vested or treated as vested as of the Measurement Date, as
determined in accordance with Section 7.2(e)(i) above, shall be substituted with
an option to purchase shares of Ameriprise Common Stock (each such option, a
“Delayed Transfer Ameriprise Option”) issued under the Ameriprise Stock Plan and
subject to terms and conditions after such Delayed Transfer Employee’s Transfer
Date that are substantially similar to the terms and conditions applicable to

 

29

--------------------------------------------------------------------------------


 

the corresponding AXP Option immediately prior to such Delayed Transfer
Employee’s Transfer Date.  The exercise price and number of shares subject to
such Delayed Transfer Ameriprise Option shall be determined in accordance with
Section 424 of the Code.  As a result, (i) the number of shares of Ameriprise
Common Stock subject to each such Delayed Transfer Ameriprise Option shall be
equal to the product of (x) the number of shares of AXP Common Stock subject to
the corresponding AXP Option immediately prior to such Delayed Transfer
Employee’s Transfer Date and (y) the Delayed Share Ratio, with fractional shares
rounded to the nearest whole share and (ii) the per-share exercise price of each
such Delayed Transfer Ameriprise Option shall be equal to the product of (x) the
per-share exercise price of the corresponding AXP Option immediately prior to
such Delayed Transfer Employee’s Transfer Date and (y) the Delayed Price Ratio,
rounded up to the nearest whole cent.

(f)            Restriction on Exercisability of Options.  The Parties
acknowledge and agree that blackout periods may be implemented with respect to
the Remaining AXP Options and Ameriprise Options for administrative reasons in
accordance with the terms of the AXP Stock Plans or the Ameriprise Stock Plan,
as applicable.

                7.3           TREATMENT OF OUTSTANDING AXP RESTRICTED STOCK.

                (a)           AXP Restricted Stock Vesting by the Measurement
Date.  Each restricted share of AXP Common Stock (“AXP Restricted Stock”)
outstanding under the AXP Stock Plans and held by an Ameriprise Participant as
of the Distribution Date that would have become vested, in accordance with its
terms, by the Measurement Date (i) had such Ameriprise Participant remained
employed by AXP or its Affiliates until the Measurement Date or (ii) in
accordance with the applicable retirement practices and policies of AXP had the
Ameriprise Participant holding such AXP Restricted Stock retired immediately
prior to the Measurement Date, in each case assuming the Distribution had not
occurred, shall remain a share of AXP Restricted Stock issued under the AXP
Stock Plans (each such share of AXP Restricted Stock, “Remaining AXP Restricted
Stock”).  Each share of Remaining AXP Restricted Stock shall be subject to the
same terms and conditions after the Distribution as the terms and conditions
applicable to the corresponding share of AXP Restricted Stock immediately prior
to the Distribution, it being understood that by reason of Ameriprise and
members of the Ameriprise Group each continuing to be a “participating company”
in the AXP Stock Plans, the employment of an Ameriprise Participant who holds
such shares of Remaining AXP Restricted Stock shall not be considered to have
terminated for purposes of the AXP Stock Plans as a result of the Distribution
and such employment shall only be considered to terminate for purposes of the
AXP Stock Plans when the employment of such Ameriprise Participant with the
Ameriprise Group terminates.  The number of shares of Remaining AXP Restricted
Stock held by an Ameriprise Participant shall be adjusted in a manner so that
the number of shares of Remaining AXP Restricted Stock held by an Ameriprise
Participant immediately following the Distribution Date will equal the product
of (x) the number of shares of corresponding AXP Restricted Stock held by such
Ameriprise Participant immediately prior to the Distribution Date and (y) the
AXP Share Ratio, with fractional shares rounded to the nearest whole share.

                (b)           Unvested AXP Restricted Stock.  Except as
otherwise expressly provided in any written agreement entered into between AXP
and any Ameriprise Participant and provided to Ameriprise, each share of AXP
Restricted Stock outstanding under the AXP Stock Plans held by

 

30

--------------------------------------------------------------------------------


 

an Ameriprise Employee as of the Distribution Date that would not be vested or
treated as vested as of the Measurement Date, as determined in accordance with
Section 7.3(a) above, shall be substituted with restricted shares of Ameriprise
Common Stock (“Ameriprise Restricted Stock”) issued under the Ameriprise Stock
Plan and subject to terms and conditions after the Distribution that are
substantially similar to the terms and conditions applicable to the
corresponding shares of AXP Restricted Stock immediately prior to the
Distribution.  The number of shares of Ameriprise Restricted Stock to which an
Ameriprise Participant is entitled pursuant to this Section 7.3(b) will equal
the product of (x) the number of shares of corresponding AXP Restricted Stock
held by such Ameriprise Participant immediately prior to the Distribution Date
and (y) the Ameriprise Share Ratio, with fractional shares rounded to the
nearest whole share.

                (c)           Serial Severance Employees.  Notwithstanding
anything in this Section 7.3 to the contrary, all outstanding shares of AXP
Restricted Stock held by Serial Severance Employees under the AXP Stock Plans as
of the Distribution Date, regardless of when such AXP Restricted Shares would
otherwise vest, shall be treated as Remaining AXP Restricted Stock in accordance
with Section 7.3(a) above.

                (d)           Delayed Transfer Employees.

                                (i)            Each share of AXP Restricted
Stock outstanding under the AXP Stock Plans and held by a Delayed Transfer
Employee as of such Delayed Transfer Employee’s Transfer Date that would have
become vested (A) in accordance with the applicable retirement practices and
policies of AXP had the Delayed Transfer Employee retired immediately prior to
the Measurement Date or (B) in the event such Delayed Transfer Employee’s
Transfer Date occurs prior to the Measurement Date, would have become vested, in
accordance with its terms, by the Measurement Date had such Delayed Transfer
Employee remained employed by AXP or its Affiliates until the Measurement Date,
shall remain a share of AXP Restricted Stock issued under the AXP Stock Plans
(each such share of AXP Restricted Stock, “Delayed Transfer AXP Restricted
Stock”).  Each share of Delayed Transfer AXP Restricted Stock shall be subject
to the same terms and conditions after a Delayed Transfer Employee’s Transfer
Date as the terms and conditions applicable to the corresponding share of AXP
Restricted Stock immediately prior to such Delayed Transfer Employee’s Transfer
Date, it being understood that by reason of Ameriprise and members of the
Ameriprise Group each continuing to be a “participating company” in the AXP
Stock Plans, the employment of a Delayed Transfer Employee who holds shares of
Delayed Transfer AXP Restricted Stock shall not be considered terminated for
purposes of the AXP Stock Plans as a result of such Delayed Transfer Employee’s
transfer to the AMP Group in connection with the Distribution and such
employment shall only be considered to terminate for purposes of the AXP Stock
Plans when the employment of such Delayed Transfer Employee with the Ameriprise
Group terminates.

                                (ii)           Each share of AXP Restricted
Stock outstanding under the AXP Stock Plans held by a Delayed Transfer Employee
as of such Delayed Transfer Employee’s Transfer Date that would not be treated
as vested in accordance with Section 7.3(d)(i) above, shall be substituted with
restricted shares of Ameriprise Common Stock (“Delayed Transfer Ameriprise
Restricted Stock”) issued under the Ameriprise Stock Plan and subject to terms
and conditions after such Delayed Transfer Employee’s Transfer Date that are
substantially similar to the terms and conditions applicable to the
corresponding shares of AXP Restricted Stock immediately

 

31

--------------------------------------------------------------------------------


 

prior to such Delayed Transfer Employee’s Transfer Date.  The number of shares
of Delayed Transfer Ameriprise Restricted Stock to which a Delayed Transfer
Employee is entitled pursuant to this Section 7.3(d)(ii) will equal the product
of (x) the number of shares of corresponding AXP Restricted Stock held by such
Delayed Transfer Employee immediately prior to such Delayed Transfer Employee’s
Transfer Date and (y) the Delayed Share Ratio, with fractional shares rounded to
the nearest whole share.

                7.4           TREATMENT OF OUTSTANDING LETTERS OF INTENT.

                (a)           AXP LOIs Vesting by the Measurement Date.  Each
letter of intent evidencing a promise to deliver shares of AXP Common Stock in
the future (each, an “AXP LOI”) outstanding under the AXP Stock Plans and held
by an Ameriprise Participant as of the Distribution Date that would have become
vested, in accordance with its terms, by the Measurement Date (i) had such
Ameriprise Participant remained employed by AXP or its Affiliates until the
Measurement Date or (ii) in accordance with the applicable retirement practices
and policies of AXP had the Ameriprise Participant holding such AXP LOI retired
immediately prior to the Measurement Date, in each case assuming the
Distribution had not occurred, shall remain an AXP LOI issued under the AXP
Stock Plans (each such AXP LOI, a “Remaining AXP LOI”).  Each Remaining AXP LOI
shall be subject to the same terms and conditions after the Distribution as the
terms and conditions applicable to the corresponding AXP LOI immediately prior
to the Distribution, it being understood that by reason of Ameriprise and
members of the Ameriprise Group each continuing to be a “participating company”
in the AXP Stock Plans, the employment of an Ameriprise Participant who holds
Remaining AXP LOIs shall not be considered to have terminated for purposes of
the AXP Stock Plans as a result of the Distribution and such employment shall
only be considered to terminate for purposes of the AXP Stock Plans when the
employment of such Ameriprise Participant with the Ameriprise Group terminates. 
The number of shares of AXP Common Stock to which a Remaining AXP LOI held by an
Ameriprise Participant relates shall be adjusted to equal the product of (x) the
number of shares of AXP Common Stock to which the corresponding AXP LOI relates
immediately prior to the Distribution Date and (y) the AXP Share Ratio, with
fractional shares rounded to the nearest whole share.

                (b)           Unvested AXP LOIs.  Except as otherwise expressly
provided in any written agreement entered into between AXP and any Ameriprise
Participant and provided to Ameriprise, each AXP LOI outstanding under the AXP
Stock Plans held by an Ameriprise Employee as of the Distribution Date that
would not be vested or treated as vested as of the Measurement Date, as
determined in accordance with Section 7.4(a) above, shall be substituted with a
letter of intent evidencing a promise to deliver shares of Ameriprise Common
Stock (each, an “Ameriprise LOI”) issued under the Ameriprise Stock Plan and
subject to terms and conditions after the Distribution that are substantially
similar to the terms and conditions applicable to the corresponding AXP LOI
immediately prior to the Distribution.  The number of shares of Ameriprise
Common Stock to which an Ameriprise LOI relates will equal the product of (x)
the number of shares of AXP Common Stock to which the corresponding AXP LOI
relates immediately prior to the Distribution Date and (y) the Ameriprise Share
Ratio, with fractional shares rounded to the nearest whole share.

 

32

--------------------------------------------------------------------------------


 

                (c)           Serial Severance Employees.  Notwithstanding
anything in this Section 7.4 to the contrary, all outstanding AXP LOIs held by
Serial Severance Employees under the AXP Stock Plans as of the Distribution
Date, regardless of when such AXP LOIs would otherwise vest, shall be treated as
Remaining AXP LOIs in accordance with Section 7.4(a) above.

                (d)           Delayed Transfer Employees.

                                (i)            Each AXP LOI outstanding under
the AXP Stock Plans and held by a Delayed Transfer Employee as of such Delayed
Transfer Employee’s Transfer Date that would have become vested (A) in
accordance with the applicable retirement practices and policies of AXP had the
Delayed Transfer Employee retired immediately prior to the Measurement Date or
(B) in the event such Delayed Transfer Employee’s Transfer Date occurs prior to
the Measurement Date, would have become vested, in accordance with its terms, by
the Measurement Date had such Delayed Transfer Employee remained employed by AXP
or its Affiliates until the Measurement Date, shall remain an AXP LOI issued
under the AXP Stock Plans (each such AXP LOI, a “Delayed Transfer AXP LOI”). 
Each Delayed Transfer AXP LOI shall be subject to the same terms and conditions
after a Delayed Transfer Employee’s Transfer Date as the terms and conditions
applicable to the corresponding AXP LOI immediately prior to such Delayed
Transfer Employee’s Transfer Date, it being understood that by reason of
Ameriprise and members of the Ameriprise Group each continuing to be a
“participating company” in the AXP Stock Plans, the employment of a Delayed
Transfer Employee who holds any Delayed Transfer AXP LOIs shall not be
considered terminated for purposes of the AXP Stock Plans as a result of such
Delayed Transfer Employee’s transfer to the AMP Group in connection with the
Distribution and such employment shall only be considered to terminate for
purposes of the AXP Stock Plans when the employment of such Delayed Transfer
Employee with the Ameriprise Group terminates.

                                (ii)           Each AXP LOI outstanding under
the AXP Stock Plans held by a Delayed Transfer Employee as of such Delayed
Transfer Employee’s Transfer Date that would not be treated as vested, as
determined in accordance with Section 7.4(d)(i) above, shall be substituted with
a letter of intent evidencing a promise to deliver shares of Ameriprise Common
Stock (each, a “Delayed Transfer Ameriprise LOI”) issued under the Ameriprise
Stock Plan and subject to terms and conditions after such Delayed Transfer
Employee’s Transfer Date that are substantially similar to the terms and
conditions applicable to the corresponding AXP LOI immediately prior to such
Delayed Transfer Employee’s Transfer Date.  The number of shares of Ameriprise
Common Stock to which such a Delayed Transfer Ameriprise LOI relates will equal
the product of (x) the number of shares of AXP Common Stock to which the
corresponding AXP LOI relates immediately prior to such Delayed Transfer
Employee’s Transfer Date and (y) the Delayed Share Ratio, with fractional shares
rounded to the nearest whole share.

                7.5           TREATMENT OF OUTSTANDING PORTFOLIO GRANTS.

(a)           Assumption of Liability.  Effective as of the Effective Time,
Ameriprise shall assume responsibility for all Liabilities and fully perform,
pay and discharge all obligations, when such obligations become due, relating to
the Outstanding PG Awards held, as of the Distribution Date, by Ameriprise
Participants (such assumed Outstanding PG Awards, the “Ameriprise PG Awards”).

 

33

--------------------------------------------------------------------------------


 

(b)           Terms and Conditions.  Ameriprise PG Awards shall be issued
pursuant to the Ameriprise Stock Plan.  Except with respect to performance goals
and targets, Ameriprise PG Awards shall be subject to terms and conditions after
the Distribution that are substantially similar to the terms and conditions
applicable to the corresponding Outstanding PG Awards immediately prior to the
Distribution.  With respect to the performance goals and targets relating to
each of the Ameriprise PG Awards, such performance goals and targets shall be
adjusted by Ameriprise, in its sole discretion, in accordance with their terms
(including, without limitation, the terms of the Ameriprise Stock Plan and any
related award agreement).

7.6           DETRIMENTAL CONDUCT PROVISIONS.  Ameriprise hereby acknowledges
that any Detrimental Conduct Provisions applicable to the Remaining AXP Options,
Remaining AXP Restricted Stock, or Remaining AXP LOIs held by Ameriprise
Participants and any Detrimental Conduct Provisions applicable to Delayed
Transfer AXP Options, Delayed Transfer AXP Restricted Stock or Delayed Transfer
AXP LOIs held by Delayed Transfer Employees shall continue in full force and
effect following the Distribution.  In addition, Ameriprise agrees to use
reasonable commercial efforts to provide AXP with any Information reasonably
requested by AXP in connection with the enforcement of such Detrimental Conduct
Provisions.  Furthermore, the Parties acknowledge that with respect to any
Ameriprise Participant who holds Remaining AXP Options, Remaining AXP Restricted
Stock, or Remaining AXP LOIs and any Delayed Transfer Employee who holds Delayed
Transfer AXP Options, Delayed Transfer AXP Restricted Stock or Delayed Transfer
AXP LOIs, AXP will waive any violation of the Detrimental Conduct Provisions
applicable to such awards that would otherwise be caused by the employment, in
and of itself, of such holder with Ameriprise or any member of the Ameriprise
Group.

7.7           SEC REGISTRATION.  The Parties mutually agree to use commercially
reasonable efforts to maintain effective registration statements with the SEC
with respect to the long-term incentive awards described in this Article VII, to
the extent any such registration statement is required by applicable Law.

7.8           SAVINGS CLAUSE.  The Parties hereby acknowledge that the
provisions of this Article VII are intended to achieve certain tax, legal and
accounting objectives and, in the event such objectives are not achieved, the
Parties agree to negotiate in good faith regarding such other actions that may
be necessary or appropriate to achieve such objectives.

ARTICLE VIII

ADDITIONAL COMPENSATION MATTERS; SEVERANCE

8.1           ANNUAL INCENTIVE AWARDS.

(a)           Ameriprise Assumption of Annual Incentive Liability.  Effective as
of the Effective Time, Ameriprise shall assume or retain, as applicable,
responsibility for all Liabilities and fully perform, pay and discharge all
obligations, when such obligations become due, relating to any annual incentive
awards that any Ameriprise Participant is eligible to receive with respect to
calendar year 2005 and, effective as of the Effective Time, AXP shall have no
obligation with respect to any such annual incentive award.

 

34

--------------------------------------------------------------------------------


 

(b)           AXP Assumption of Annual Incentive Liability.  Effective as of the
Effective Time, AXP shall assume or retain, as applicable, responsibility for
all Liabilities and fully perform, pay and discharge all obligations relating to
any annual incentive awards that any AXP Participant is eligible to receive with
respect to calendar year 2005 and, effective as of the Effective Time,
Ameriprise shall have no obligation with respect thereto.

                8.2           DEFERRED COMPENSATION.

(a)           Outstanding Deferred Compensation Liabilities.  Effective as of
the Effective Time, Ameriprise shall assume or retain, as applicable,
responsibility for all Liabilities and fully perform, pay and discharge all
obligations, when such obligations become due, relating to the deferred
compensation accounts of Ameriprise Participants under the AXP Deferred
Compensation Plans as of the Distribution Date.  Such deferred compensation
accounts shall be subject to terms and conditions that are substantially similar
to the terms and conditions of the AXP Deferred Compensation Plans as in effect
immediately prior to the Distribution Date, it being understood that the
crediting rates applicable to each such deferred compensation account shall be
determined in accordance with the terms and conditions of the applicable
Ameriprise Deferred Compensation Plan and the principles set forth on Schedule I
attached hereto.  Notwithstanding anything in this Section 8.2(a) to the
contrary, with respect to those Ameriprise Participants who, as of the
Distribution Date, could have elected to retire in accordance with the
applicable retirement practices and policies of AXP and who previously were
employed by CHQ, AEB or TRS (the “AXP DC Participants”), AXP shall retain all
Liabilities (including future interest accruals) and fully perform, pay and
discharge all obligations related to that portion of the deferred compensation
accounts of the AXP DC Participants under the AXP Deferred Compensation Plans
that was deferred by each AXP DC Participant while employed by CHQ, AEB or TRS
(the “AXP DC Participant Accounts”).  Following the Distribution, the AXP DC
Participant Accounts shall continue to be subject to the terms and conditions of
the AXP Deferred Compensation Plans, as in effect from time to time, it being
understood that the employment of an AXP DC Participant shall not be considered
to have terminated as a result of the Distribution, and such employment shall
only be considered to terminate for purposes of the AXP Deferred Compensation
Plans when the employment of such AXP DC Participant with the Ameriprise Group
terminates in accordance with the terms of the Ameriprise Deferred Compensation
Plan.  Ameriprise shall retain all Liabilities (including future interest
accruals) and fully perform, pay and discharge all obligations related to that
portion of the deferred compensation accounts of the AXP DC Participants under
the AXP Deferred Compensation Plans that was deferred by each AXP DC Participant
while employed by the Ameriprise Group.

(b)           Continuing Elections.  All elections by Ameriprise Participants
with respect to outstanding deferred compensation account balances retained or
assumed by Ameriprise in accordance with this Section 8.2 that were controlling
under the terms of the applicable AXP Deferred Compensation Plan prior to the
Distribution shall continue in effect with respect to such account balances
until a new election that by its terms supersedes such original election is made
by such Ameriprise Participant in accordance with applicable Law and the terms
and conditions applicable to such account balances.

(c)           2005 Termination Election.  In accordance with Q&A 20 of Internal
Revenue Service Notice 2005-1, Ameriprise intends to offer all Ameriprise
Participants who have

 

35

--------------------------------------------------------------------------------


 

outstanding deferred compensation account balances under any of the AXP Deferred
Compensation Plans that are to be retained or assumed by Ameriprise in
accordance with this Section 8.2 the right to irrevocably elect to terminate
participation in such plans and to receive all such outstanding deferred
compensation account balances in a lump sum cash payment to be made by
Ameriprise as soon as reasonably practicable after such Ameriprise Participant
properly files such election with Ameriprise, but in no event later than
December 31, 2005.

8.3           AMERIPRISE KEY EMPLOYEE RETENTION AWARDS.  Ameriprise hereby
acknowledges and agrees that it shall have full responsibility with respect to
any Liabilities and the payment or performance of any obligations arising out of
or relating to the arrangements listed on Schedule J attached hereto.

8.4           SEVERANCE PLANS.

(a)           Establishment of Ameriprise Severance Plans.  Effective as of the
Distribution Date, Ameriprise shall take all steps necessary to establish (i)
the Ameriprise Financial Senior Executive Severance Plan for those Ameriprise
Employees who, immediately prior to the Distribution Date, were eligible to
participate in the American Express Senior Executive Severance Plan and (ii) the
Ameriprise Financial Severance Pay Plan for all Ameriprise Employees who,
immediately prior to the Distribution Date, were eligible to participate in the
American Express Severance Pay Plan (the Ameriprise Senior Executive Severance
Plan and the Ameriprise Severance Pay Plan referred to herein collectively as
the “Ameriprise Severance Plans”).

(b)           Assumption of Severance Liabilities.  Effective as of the
Effective Time, Ameriprise shall assume or retain, as applicable, responsibility
for all Liabilities and fully perform, pay and discharge all obligations, when
such obligations become due, relating to any severance benefit to which an
Ameriprise Participant is entitled under an AXP Severance Plan as of the
Distribution Date.

(c)           Severance Benefits.  With respect to any Ameriprise Participant or
Delayed Transfer Employee who becomes eligible to receive severance benefits
pursuant to an Ameriprise Severance Plan during the period commencing on the
Close of the Distribution Date and ending on the first anniversary of the
Distribution Date, the applicable Ameriprise Severance Plan shall provide to
such Ameriprise Participant an amount of severance benefit that is not less than
the number of weeks of pay that such Ameriprise Participant would have received
under the corresponding AXP Severance Plan as in effect immediately prior to the
Distribution Date.

(d)           Effect of the Separation on Severance. AXP and Ameriprise
acknowledge and agree that the transactions contemplated by the Separation and
Distribution Agreement will not constitute a termination of employment of any
Ameriprise Participant for purposes of any policy, plan, program or agreement of
AXP or Ameriprise or any member of the AXP Group or Ameriprise Group that
provides for the payment of severance, separation pay, salary continuation or
similar benefits in the event of a termination of employment.

8.5           WORKERS’ COMPENSATION LIABILITIES.

 

36

--------------------------------------------------------------------------------


 

(a)           Pre-Distribution Date Claims.  Except as set forth below, all
workers’ compensation Liabilities relating to, arising out of, or resulting from
any claim by an Ameriprise Employee or Former Ameriprise Employee that results
from an accident, incident or event occurring, or from an occupational disease
which becomes manifest, before the Effective Time shall be retained by
Ameriprise.  Notwithstanding the foregoing, Ameriprise shall not assume or
retain any workers’ compensation Liability relating to, arising out of, or
resulting from any claim by an Ameriprise Employee that results from an
accident, incident or event occurring, or from an occupational disease which
becomes manifest, while such Ameriprise Employee was employed by any member of
the AXP Group (such a claim, an “AXP Retained Claim”).  All workers’
compensation Liabilities relating to, arising out of, or resulting from (i) any
AXP Retained Claim or (ii) any claim by an AXP Employee or Former AXP Employee
that results from an accident, incident, or event occurring, or from an
occupational disease which becomes manifest before the Effective Time shall be
retained by AXP.

(b)           Post-Distribution Date Claims.  All workers’ compensation
Liabilities relating to, arising out of, or resulting from any claim by an
Ameriprise Employee or Former Ameriprise Employee that results from an accident,
incident or event occurring, or from an occupational disease which becomes
manifest, on or after the Effective Time shall be retained by Ameriprise.  All
workers’ compensation Liabilities relating to, arising out of, or resulting from
any claim by an AXP Employee or Former AXP Employee that results from an
accident, incident or event occurring, or from an occupational disease which
becomes manifest, on or after the Effective Time shall be retained by AXP.

(c)           Delayed Transfer Employees.  All workers’ compensation Liabilities
relating to, arising out of, or resulting from any claim by an Ameriprise
Delayed Transfer Employee that results from an accident, incident or event
occurring, or from an occupational disease which becomes manifest, before such
Ameriprise Delayed Transfer Employee’s Transfer Date shall be assumed or
retained, as applicable, by Ameriprise.  All workers’ compensation Liabilities
relating to, arising out of, or resulting from any claim by an AXP Delayed
Transfer Employee that results from an accident, incident or event occurring, or
from an occupational disease which becomes manifest, before such AXP Delayed
Transfer Employee’s Transfer Date shall be assumed or retained, as applicable,
by AXP.  All workers’ compensation Liabilities relating to, arising out of, or
resulting from any claim by a Delayed Transfer Employee that results from an
accident, incident or event occurring, or from an occupational disease which
becomes manifest, on or after such Delayed Transfer Employee’s Transfer Date
shall be retained or assumed, as applicable, by Ameriprise.  For purposes of
this Section 8.5(c), (i) “Ameriprise Delayed Transfer Employee” means any
Delayed Transfer Employee who, prior to such Delayed Transfer Employee’s
Transfer Date, devotes a majority of his or her time to performing services for
Ameriprise, and (ii) “AXP Delayed Transfer Employee” means any Delayed Transfer
Employee who, prior to such Delayed Transfer Employee’s Transfer Date, devotes a
majority of his or her time to performing services for AXP, in each case as
determined in good faith by the Parties.

(d)           General.  For purposes of this Section 8.5, a compensable injury
shall be deemed to be sustained upon the occurrence of the event giving rise to
eligibility for workers’ compensation benefits or an occupation disease becomes
manifest, as the case may be.  AXP and Ameriprise shall cooperate in good faith
with respect to the notification to appropriate

 

37

--------------------------------------------------------------------------------


 

governmental agencies of the Distribution and the issuance of new, or the
transfer of existing, workers’ compensation insurance policies and claims
handling contracts.

8.6           SECTION 162(m).  Notwithstanding anything in this Agreement to the
contrary (including, without limitation, the treatment of outstanding long-term
incentive awards and annual incentive awards as described herein), the Parties
agree to negotiate in good faith regarding any alternative treatment of any
outstanding long-term incentive award, annual incentive award or other
compensation to which any Ameriprise Participant who is a “covered employee” of
Ameriprise (within the meaning of Section 162(m) of the Code) may be entitled to
ensure that the payment of such long-term incentive award, annual incentive
award or other compensation is deductible by the Party responsible for the
payment thereof or otherwise entitled to the deduction related thereto.

ARTICLE IX

UK PENSION ISSUES

9.1                                 UK PENSION ASSET TRANSFER.

(a)           Establishment of Ameriprise UK Retirement Plan.  Effective as of
the Distribution Date, Ameriprise shall, or shall cause one or more members of
the Ameriprise Group to, establish an occupational defined benefit pension plan
to provide retirement benefits to Ameriprise Participants who immediately prior
to the Distribution Date were participants in, or entitled to present or future
benefits (whether or not vested) under, the AXP UK Plan (such defined benefit
pension plan, the “Ameriprise UK Retirement Plan” and such Ameriprise
Participants, the “Ameriprise UK Plan Participants”).  For the avoidance of
doubt, Ameriprise shall procure that each of the Ameriprise Employees who was a
member of the AXP UK Plan immediately prior to the Distribution Date is invited
to become a member of the Ameriprise UK Retirement Plan with effect from the
Distribution Date.  Ameriprise undertakes to ensure that the Ameriprise UK
Retirement Plan (i) is an exempt approved scheme under UK Income and Corporation
Taxes Act 1988, (ii) is a scheme which is contracted out on a reference scheme
basis, (iii) is capable of receiving the Transfer Amount without prejudicing the
status of the AXP UK Plan as an exempt approved scheme and without requiring the
consent of the Ameriprise UK Plan Participants to the transfer, and (iv) for a
period of not less than twelve (12) months from the Distribution Date, provides
benefits in respect of the future service of each Ameriprise Employee who is an
Ameriprise UK Plan Participant which are, in the opinion of the AXP UK Actuary,
substantially comparable in the aggregate to the benefits provided by the AXP UK
Scheme as in effect immediately prior to the Distribution Date.

(b)           Assumption of AXP UK Plan Liabilities.  Effective as of the
Payment Date, Ameriprise (acting directly or through its Affiliates) hereby
agrees to cause the Ameriprise UK Retirement Plan to accept the Transfer Amount
in full and final settlement of all claims against the AXP UK Plan in respect of
the Ameriprise UK Plan Participants (whose consent shall not be required). 
Subject to the payment of the Transfer Amount in accordance with Section 9.1(c)
below, Ameriprise shall procure that the Ameriprise UK Retirement Plan shall
provide benefits in respect of each Ameriprise UK Plan Participant which are, in
the case of any pensioner, deferred pensioner or pension credit member,
identical to those provided under the AXP UK

 

38

--------------------------------------------------------------------------------


 

Plan to such Ameriprise UK Plan Participant immediately prior to the
Distribution Date and otherwise in respect of pensionable service (including
transfer credits) of each Ameriprise UK Plan Participant at least equal to those
required to allow the rights and entitlements of the Ameriprise UK Plan
Participants in the AXP UK Plan to be transferred to the Ameriprise UK
Retirement Plan without consent in accordance with the provisions of Regulation
12 of The Occupational Pension Schemes (Preservation of Benefit) Regulations
1991 and actuarial guidance note GN16 (as either may be in force at the Payment
Date).

(c)           Transfer of AXP UK Plan Assets.

                (i)            As soon as reasonably practicable following the
Distribution Date, AXP shall cause the AXP UK Actuary to determine the UK
Transfer Amount.  Within thirty (30) days of the calculation of the UK Transfer
Amount by the AXP UK Actuary, the Ameriprise UK Actuary shall verify and agree
to such UK Transfer Amount.  AXP and Ameriprise undertake to procure that all
such Information as shall be reasonably required by the AXP UK Actuary and the
Ameriprise UK Actuary for the purpose of calculating and verifying the UK
Transfer Amount shall be promptly provided to them and that all such Information
shall (to the best of their knowledge and belief) be true, complete and accurate
in all material respects as of the date the Information is required for the
purposes of this Section 9.1.  If the AXP UK Actuary and the Ameriprise UK
Actuary are unable to agree to the UK Transfer Amount within thirty (30) days of
its calculation by the AXP UK Actuary, the matter shall be referred to an
independent actuary in accordance with Section 9.1(e) hereof.

                (ii)           The Transfer Amount is only payable if the
following conditions have been and remain satisfied: (A) the Ameriprise UK
Retirement Plan has been established as an exempt approved and contracted out
scheme and Ameriprise has delivered to AXP a copy of (1) the initial letter from
HM Customs and Revenue confirming such approval and (2) the contracting out
certificate issued by the National Insurance Services to Pensions Industry with
respect to the Ameriprise UK Retirement Plan; (B) HM Customs and Revenue have
consented to the transfer of the Transfer Amount; (C) the AXP UK Actuary has
issued a GN16 certificate in respect of the transfer of the Transfer Amount; (D)
the requirements of Regulation 12 of the Occupational Pension Schemes
(Preservation of Benefit) Regulations 1991 are satisfied (including any notice
requirements); and (E) the UK Transfer Amount has been agreed or determined in
accordance with this Section 9.1.

                (iii)          Subject to satisfaction of the conditions set
forth in Section 9.1(c)(ii) above, AXP shall use all reasonable endeavours to
procure that the AXP UK Plan shall, on the Payment Date, transfer the Transfer
Amount to the Ameriprise UK Retirement Plan such assets as the respective plans
may agree, the mid-market value of which is equal to the Transfer Amount.  To
the extent the AXP UK Plan and the Ameriprise UK Retirement Plan are unable to
agree to the appropriate asset transfer, cash equal to the Transfer Amount
(reduced by 5% to cover encashment costs) shall be transferred in full
settlement and satisfaction of the obligations of AXP and the AXP UK Plan
pursuant to this Section 9.1.

(d)           Funding.  Without regard to whether such funding is required by
applicable Law, Ameriprise shall ensure that the Ameriprise UK Retirement Plan
will be maintained at (or

 

39

--------------------------------------------------------------------------------


 

returned to) a fully funded (100%) position as determined on a “PBO” basis
within five (5) years of the Distribution Date.

(e)           Independent Actuary.  Any disagreement or dispute between the AXP
UK Actuary and the Ameriprise UK Actuary concerning any matter to be agreed to
by them under this Section 9.1 shall be referred to an independent actuary for
determination.  The Parties shall jointly appoint the independent actuary.  If
the Parties fail to reach agreement on the appointment of an independent
actuary, either AXP or Ameriprise may request the President for the time being
of the Institute of Actuaries to nominate an independent actuary, the Parties
shall then appoint such nominee.  The determination and certificate of the
independent actuary shall (in the absence of clear or manifest error) be final
and binding on the Parties.  In addition, the Parties shall comply with and
shall respectively procure that the AXP UK Plan and the Ameriprise UK Retirement
Plan and their respective agents comply with any directions of the independent
actuary made to facilitate his investigation or determination.  The costs and
fees of the independent actuary shall be paid one half by AXP and one half by
Ameriprise unless the independent actuary determines some other division between
the Parties (such determination to be final and binding).

(f)            AVCs.  Nothing in this Section 9.1 shall apply to AVCs or to the
benefits secured by them.  However, AXP will use all reasonable endeavours to
procure that the AXP UK Plan will transfer the assets representing the
Ameriprise UK Plan Participants’ AVCs to the Ameriprise UK Retirement Plan. 
Ameriprise will ensure that the Ameriprise UK Retirement Plan provides benefits
for the Ameriprise UK Plan Participants which are equivalent to those assets.

(g)           No Assistance.  Ameriprise shall not (and shall procure that its
Affiliates shall not) encourage or assist or initiate or facilitate any action
for the purpose of requiring the AXP UK Plan to pay an amount larger than the
Transfer Amount to the Ameriprise UK Retirement Plan.

ARTICLE X

INDEMNIFICATION

10.1         GENERAL INDEMNIFICATION.  Article IV of the Separation and
Distribution Agreement applies to this Agreement as if such Article were set
forth herein and all references to “Agreement” in such Article IV shall be
deemed to be references to this Agreement.

ARTICLE XI

GENERAL AND ADMINISTRATIVE

11.1         SHARING OF INFORMATION.  AXP and Ameriprise (acting directly or
through their respective Affiliates) shall provide to the other and their
respective agents and vendors all Information as the other may reasonably
request to enable the requesting Party to administer efficiently and accurately
each of its Benefit Plans and to determine the scope of, as well as fulfill, its
obligations under this Agreement.  Such Information shall, to the extent
reasonably practicable, be provided in the format and at the times and places
requested, but in no

 

40

--------------------------------------------------------------------------------


 

event shall the Party providing such Information be obligated to incur any
out-of-pocket expenses not reimbursed by the Party making such request or make
such Information available outside of its normal business hours and premises. 
Any Information shared or exchanged pursuant to this Agreement shall be subject
to the same confidentiality requirements set forth in the Separation and
Distribution Agreement.  The Parties also hereby agree to enter into any
business associate agreements that may be required for the sharing of any
Information pursuant to this Agreement to comply with the requirements of HIPAA.

11.2         REASONABLE EFFORTS/COOPERATION.  Each of the Parties hereto will
use its commercially reasonable efforts to promptly take, or cause to be taken,
all actions and to do, or cause to be done, all things necessary, proper or
advisable under applicable Laws and regulations to consummate the transactions
contemplated by this Agreement, including, without limitation, adopting plans or
plan amendments.  Each of the Parties hereto shall cooperate fully on any issue
relating to the transactions contemplated by this Agreement for which the other
Party seeks a determination letter or private letter ruling from the IRS, an
advisory opinion from the DOL or any other filing, consent or approval with
respect to or by a Governmental Authority.

11.3         EMPLOYER RIGHTS.  Subject to Ameriprise’s obligations pursuant to
Section 2.3 of this Agreement, nothing in this Agreement shall prohibit
Ameriprise or any Ameriprise Affiliate from amending, modifying or terminating
any Ameriprise Benefit Plan at any time within its sole discretion.  In
addition, nothing in this Agreement shall prohibit AXP or any AXP Affiliate from
amending, modifying or terminating any AXP Benefit Plan at any time within its
sole discretion.

11.4         NON-TERMINATION OF EMPLOYMENT; NO THIRD-PARTY BENEFICIARIES. 
Except as expressly provided for in this Agreement or the Separation and
Distribution Agreement, no provision of this Agreement or the Separation and
Distribution Agreement shall be construed to create any right, or accelerate
entitlement, to any compensation or benefit whatsoever on the part of any AXP
Employee or Ameriprise Employee or other future, present, or former employee of
any member of the AXP Group or Ameriprise Group under any AXP Benefit Plan or
Ameriprise Benefit Plan or otherwise.  Without limiting the generality of the
foregoing, except as expressly provided in this Agreement, the occurrence of the
Distribution alone shall not cause any employee to be deemed to have incurred a
termination of employment which entitles such individual to the commencement of
benefits under any of the AXP Benefit Plans.  Furthermore, this Agreement is
solely for the benefit of the Parties hereto and their respective successors and
permitted assigns.  Nothing in this Agreement, express or implied, is intended
to or shall confer upon any other person or persons any rights, benefits or
remedies of any nature whatsoever under or by reason of this Agreement.  
Furthermore, nothing in this Agreement is intended to confer upon any employee
or former employee of AXP, Ameriprise or either of their respective Affiliates
any right to continued employment, or any recall or similar rights to an
individual on layoff or any type of approved leave.

11.5         CONSENT OF THIRD PARTIES.  If any provision of this Agreement is
dependent on the Consent of any third party and such consent is withheld, the
Parties hereto shall use their reasonable best efforts to implement the
applicable provisions of this Agreement to the fullest extent practicable.  If
any provision of this Agreement cannot be implemented due to the

 

41

--------------------------------------------------------------------------------


 

failure of such third party to consent, the Parties hereto shall negotiate in
good faith to implement the provision in a mutually satisfactory manner.

11.6         ACCESS TO EMPLOYEES.  Following the Distribution Date, AXP and
Ameriprise shall, or shall cause each of their respective Affiliates to, make
available to each other those of their employees who may reasonably be needed in
order to defend or prosecute any legal or administrative action (other than a
legal action between AXP and AMP) to which any employee, director or Benefit
Plan of the AXP Group or Ameriprise Group is a party and which relates to their
respective Benefit Plans prior to the Distribution Date.  The Party to whom an
employee is made available in accordance with this Section 11.6 shall pay or
reimburse the other Party for all reasonable expenses which may be incurred by
such employee in connection therewith, including, without limitation, all
reasonable travel, lodging, and meal expenses, but excluding any amount for such
employee’s time spent in connection herewith.

11.7         BENEFICIARY DESIGNATION/RELEASE OF INFORMATION/RIGHT TO
REIMBURSEMENT.  To the extent permitted by applicable Law and except as
otherwise provided for in this Agreement, all beneficiary designations,
authorizations for the release of Information and rights to reimbursement made
by or relating to Ameriprise Participants under AXP Benefit Plans shall be
transferred to and be in full force and effect under the corresponding
Ameriprise Benefit Plans until such beneficiary designations, authorizations or
rights are replaced or revoked by, or no longer apply, to the relevant
Ameriprise Participant.

11.8         NOT A CHANGE IN CONTROL.  The Parties hereto acknowledge and agree
that the transactions contemplated by the Separation and Distribution Agreement
and this Agreement do not constitute a “change in control” for purposes of any
AXP Benefit Plan or Ameriprise Benefit Plan.

ARTICLE XII

MISCELLANEOUS

12.1         EFFECT IF DISTRIBUTION DOES NOT OCCUR.  Notwithstanding anything in
this Agreement to the contrary, if the Separation and Distribution Agreement is
terminated prior to the Effective Time, then all actions and events that are,
under this Agreement, to be taken or occur effective immediately prior to, as of
or following the Distribution Date, or otherwise in connection with the
Separation, shall not be taken or occur except to the extent specifically agreed
to in writing by AXP and Ameriprise and neither Party shall have any Liability
or further obligation to the other Party under this Agreement.

12.2         RELATIONSHIP OF PARTIES.  Nothing in this Agreement shall be deemed
or construed by the Parties or any third party as creating the relationship of
principal and agent, partnership or joint venture between the Parties, it being
understood and agreed that no provision contained herein, and no act of the
Parties, shall be deemed to create any relationship between the Parties other
than the relationship set forth herein.

12.3         AFFILIATES.  Each of AXP and Ameriprise shall cause to be
performed, and hereby guarantees the performance of, all actions, agreements and
obligations set forth in this Agreement to be performed by each of their
Affiliates, respectively.

 

42

--------------------------------------------------------------------------------


 

12.4         NOTICES.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed given to a
Party when (a) delivered to the appropriate address by hand or by nationally
recognized overnight courier service (costs prepaid); (b) sent by facsimile with
confirmation of transmission by the transmitting equipment; or (c) received or
rejected by the addressee, if sent by certified mail, return receipt requested,
in each case to the following addresses and facsimile numbers and marked to the
attention of the person (by name or title) designated below (or to such other
address, facsimile number or person as a Party may designate by notice to the
other Parties):

(a)           if to AXP, to:

American Express Company
200 Vesey Street
New York, New York 10285-4905
Attention:  Gilbert E. Ahye
Fax:  (212) 640-3784

with copies to:

American Express Company
200 Vesey Street
New York, New York 10285-4905
Attn:  General Counsel
Fax:  (212) 640-0388

Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, New York 10006
Attention:  A. Richard Susko, Esq.
Fax:  (212) 225-3999

and

Harter, Secrest & Emery LLP
1600 Bausch and Lomb Place
Rochester, New York 14604
Attention:  Paul W. Holloway, Esq.
Fax: (585) 232-2152

(b)           if to Ameriprise, to:

Ameriprise Financial, Inc.
1546 Ameriprise Financial Center
Minneapolis, Minnesota 55474
Attention:  Walter Berman
Fax: (612) 678-4945

                                with a copy to:

 

43

--------------------------------------------------------------------------------


 

Ameriprise Financial, Inc.
1546 Ameriprise Financial Center
Minneapolis, Minnesota 55474
Attention:  General Counsel
Fax: (612) 678-1491

12.5         ENTIRE AGREEMENT.  This Agreement, the Separation and Distribution
Agreement, and each other Ancillary Agreement, including any annexes, schedules
and exhibits hereto and thereto, as well as any other agreements and documents
referred to herein and therein, shall together constitute the entire agreement
between the Parties with respect to the subject matter hereof and shall
supersede all prior negotiations, agreements and understandings of the Parties
of any nature, whether oral or written, with respect to such subject matter.

12.6         AMENDMENTS AND WAIVERS.  This Agreement may not be modified or
amended except by an instrument or instruments in writing signed by an
authorized officer of each Party.  Except as otherwise provided in this
Agreement, any failure of any of the Parties to comply with any obligation,
covenant, agreement or condition herein may be waived by the Party entitled to
the benefits thereof only by a written instrument signed by an authorized
officer of the Party granting such waiver, but such waiver or failure to insist
upon strict compliance with such obligation, covenant, agreement or condition
shall not operate as a waiver of, or estoppel with respect to, any subsequent or
other failure.

12.7         GOVERNING LAW.  This Agreement and any dispute arising out of, in
connection with or relating to this Agreement shall be governed by and construed
in accordance with the Laws of the State of New York, without giving effect to
the conflicts of laws principles thereof.

12.8         HEADINGS.  The article, section, paragraph and other headings
contained in this Agreement are inserted for convenience of reference only and
shall not affect in any way the meaning or interpretation of this Agreement.

12.9         COUNTERPARTS.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same Agreement.

12.10       ASSIGNMENT.  This Agreement may not be assigned by either Party
without the written consent of the other Party.  No such assignment shall
relieve either Party of any of its rights and obligations hereunder.

12.11       SEVERABILITY.  The invalidity or unenforceability of any term or
provision of this Agreement shall not affect the validity or enforceability of
this Agreement or of any other term or provision of this Agreement, which shall
remain in full force and effect.  If it is ever held that any restriction
hereunder is too broad to permit enforcement of such restriction to its fullest
extent, each Party hereby agrees that such restriction may be enforced to the
maximum extent permitted by Law, and each Party hereby consents and agrees that
such scope may be judicially modified accordingly in any proceeding brought to
enforce such restriction.

 

44

--------------------------------------------------------------------------------


 

 Remainder of this page intentionally left blank.

 

45

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

AMERICAN EXPRESS COMPANY

 

 

 

 

 

By:

/s/ Gilbert E. Ahye

 

Name:  Gilbert E. Ahye

 

Title:  Senior Vice President

 

 

 

 

 

AMERIPRISE FINANCIAL, INC.

 

 

 

 

 

By:

/s/ Kelli A. Hunter

 

Name:  Kelli A. Hunter

 

Title:  Executive Vice President, Human Resources

 

46

--------------------------------------------------------------------------------
